 

EXHIBIT 10.1

 



AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”),
is made as of September 5, 2012, by and between BLACK RIDGE OIL & GAS, INC., a
Delaware corporation (the ”Borrower”), and DOUGHERTY FUNDING LLC, a Delaware
limited liability company (the ”Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender previously established a $10,000,000
secured revolving line of credit pursuant to the Secured Revolving Credit
Agreement dated as of April 4, 2012; and

 

WHEREAS, the Borrower has requested that the Lender increase the secured
revolving line of credit to an amount of up to $20,000,000; and

 

WHEREAS, the Lender is willing to agree to the foregoing in accordance with the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                DEFINITIONS.  As used herein, the following terms shall have
the following meanings for the purpose of this Agreement and the documents
related hereto unless the context in which such term is used clearly requires
otherwise:

 

A.                Adjusted Cash EBTDA: with respect to the Borrower for a fiscal
quarter, net income before (i) income taxes, (ii) depreciation, depletion and
amortization, (iii) accretion of abandonment liability, (iv) noncash expenses
relating to share based payments recognized under ASC Topic 718, and (v) so long
as no Revolving Credit Expiration Date has occurred during or prior to the
fiscal quarter for which the calculation is being made, Excluded Revenues, as
determined on a cash basis in the manner described on Exhibit G. For the fiscal
quarter that includes the Revolving Credit Expiration Date, all Excluded
Revenues received prior to the Revolving Credit Expiration Date but not yet used
in accordance with Section 14(CC)) prior to the Revolving Credit Expiration Date
shall be included in the amount of Adjusted Cash EBTDA for the fiscal quarter
that is determined in accordance with this definition.

 

B.                 Advance: a disbursement by the Lender of a portion of the
Revolving Line hereunder.

 

C.                 Affiliate: any subsidiary of the Borrower or any entity that
controls, is controlled by, or is under common control with the Borrower.

 

D.                Anti-Terrorism Laws: any applicable law relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the applicable laws comprising or implementing the Bank Secrecy Act, and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing applicable laws may from time
to time be amended, renewed, extended, or replaced).

 



1

 

 

E.                 Authorization for Expenditure: any document received by the
Borrower with respect to a Borrower Property that, consistent with industry
practice, is a notice of a proposed well to be drilled with respect to which the
Borrower would have a working interest because of the Borrower Property,
including, without limitation, any invitation to participate in drilling
received by the Borrower pursuant to Section 38-08 of the North Dakota Century
Code and Section 43-02-03 of the North Dakota Administrative Code (or any
successor provision to either).

 

F.                  Balance Sheet Available Cash: at any particular time, the
aggregate amount of the following assets of the Borrower: (i) unrestricted cash,
(ii) obligations issued or guaranteed by the United States of America or any
agency thereof, (iii) commercial paper with maturities of not more than 180 days
and a published rating of not less than A-1 or P-1 (or the equivalent rating),
(iv) certificates of time deposit and bankers’ acceptances having maturities of
not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (I) such bank has a combined
capital and surplus of at least $500,000,000, or (II) its debt obligations, or
those of a holding company of which it is a subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency, (v) U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof.

 

G.                Balance Sheet Available Cash Shortfall: as of any date, the
failure of the Balance Sheet Available Cash to satisfy the requirements set
forth in Section 14(J) hereof.

 

H.                Borrower Mortgage: individually and collectively, (i) the nine
(9) Mortgages, Assignments, Security Agreements, Fixture Filings, and Financing
Statements dated as of April 4, 2012 given by the Borrower for the benefit of
the Lender pursuant to which the Borrower granted to the Lender a first mortgage
lien on the Borrower Property to secure repayment of the Note, each as amended
by the First Amendment to Mortgages, Assignments, Security Agreements, Fixture
Filings, and Financing Statements dated as of September 5, 2012 given by the
Borrower for the benefit of the Lender and (ii) any Mortgage, Assignment,
Security Agreement, Fixture Filing, and Financing Statement in the form attached
as Exhibit A that the Borrower subsequently gives for the benefit of the Lender
as to subsequently acquired Borrower Property.

 

I.                   Borrower Property: the property located in North Dakota,
more particularly described in each of the nine (9) Borrower Mortgage that is
being executed in connection with the execution of this Agreement and any
property, whether in North Dakota or elsewhere, that the Borrower subsequently
acquires for purposes of oil or gas production. All of the Borrower Property
also is identified on Schedule I attached hereto and made a part hereof, and it
will be updated from time to time if, and as, the Borrower disposes of Borrower
Property or acquires additional Borrower Property.

 



2

 

 

J.                   Borrower Security Agreement: individually and collectively,
(i) the Security Agreement dated as of April 4, 2012, by and between the
Borrower and the Lender, pursuant to which the Borrower assigned to the Lender
all of its right, title and interest under agreements now or hereafter entered
into with respect to the Collateral to secure repayment of the Note, as amended
by the First Amendment the Security Agreement dated as of September 5, 2012, by
and between the Borrower and the Lender and (ii) any Security Agreement in the
form attached as Exhibit B into which the Borrower and the Lender subsequently
enter as to subsequently acquired Collateral.

 

K.                Borrowing Base: at any time, the lesser of (i) the Maximum
Line; and (ii) the sum of (I) the Borrower’s pro-rata share of development and
production costs for wells that relate to Borrower Property for which there is a
valid and enforceable Authorization for Expenditure and that are incurred by the
Borrower from and after the date of the Original Agreement, (II) the cumulative
amount that the Borrower paid from its own funds or from funds that it borrowed
from Prenante5, LLC pursuant to the Revolving Credit and Security Agreement
dated May 2, 2011 between them to pay the Borrower’s pro-rata share of
development and production costs for wells that relate to Borrower Property for
which there now continues to be a valid and enforceable Authorization for
Expenditure and that were not in production as of the Borrower’s last reserve
report dated June 30, 2011, and (III) the cumulative amount of expenditures paid
or incurred with respect to such other purposes as are approved by the Lender in
writing. The Borrowing Base does not include operating costs with respect to a
well even if any such operating cost is identified on a Joint Interest Billing
Statement.

 

L.                 Borrowing Base Certificate: the spreadsheet (or other format
that is acceptable to the Lender) prepared by the Borrower that summarizes the
costs or expenditures that are included in the Borrowing Base.

 

M.               Business Day: any day other than a Saturday or Sunday or a
legal holiday on which the Lender is not open for business.

 

N.                Certificate of Chief Financial Officer: a certificate in the
form attached as Exhibit C hereto, to be signed by the Chief Financial Officer
of the Borrower.

 

O.                Collateral: shall mean and include:

 

(a)                all Receivables;

 

(b)               all Equipment;

 

(c)                all General Intangibles;

 

(d)               all Inventory;

 

(e)                all Investment Property;

 

3

 

 

(f)                all of the Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including, but not limited to, all merchandise returned
or rejected by Customers, relating to or securing any of the Receivables; (ii)
all of the Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to the Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the Note and
the Advances; (v) all of the Borrower’s contract rights, rights of payment that
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money, including all right,
title and interest in and to the WPT License Agreement; (vi) all commercial tort
claims (whether now existing or hereafter arising) and all other litigation
claims (whether now existing or hereafter arising), including all of the
Borrower’s right, title and interest in and to (I) the litigation against
Deloitte & Touche and (II) the litigation relating to the WPT License Agreement
and the WPT Royalties; (vii) if and when obtained by the Borrower, all real and
personal property of third parties in which the Borrower has been granted a lien
or security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which the Borrower expressly has granted a security interest or may in the
future grant a security interest to the Lender under the Borrower Security
Agreement, or in any amendment or supplement thereto, or under any other
agreement between the Lender and the Borrower;

 

(g)               all of the Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by the Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), or (f)
of this definition; and

 

(h)               all proceeds and products of (a), (b), (c), (d), (e), (f), and
(g) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

P.                Contingent Liabilities: (a) any guarantees and endorsements
for the obligation of any person or entity entered into or incurred by the
Borrower directly or indirectly, (b) other contingent liabilities for borrowed
money to any other person, party or entity entered into or incurred by the
Borrower directly or indirectly, and (c) other contracts entered into by the
Borrower that, in economic effect, are substantially equivalent to a guaranty of
any obligation of any other person, party or entity, that exist on an applicable
date, other than endorsements of negotiable instruments for deposit or
collection in the ordinary course of business.

 

Q.               Customer: the account debtor with respect to any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with the Borrower, pursuant to
which the Borrower is to deliver any personal property or perform any services.

 



4

 

 

R.               Defensible Title: with respect to each Borrower Property, title
that (a) entitles the Borrower to receive (free and clear of all royalties,
overriding royalties and net profits interests or other burdens on or measured
by the production of Hydrocarbons, without regard to whether such interest
appears of record) not less than the anticipated “Net Revenue Interest” or “Net
Royalty Interest” percentage that the Borrower previously has provided to the
Lender with respect to such Borrower Property (subject to deviations that are
acceptable to the Lender) with respect to such Borrower Property in all
Hydrocarbons produced, saved and marketed from the Borrower Property for the
productive life of the Borrower Property, free and clear of all liens except the
Permitted Interests and (b) obligates the Borrower to bear costs and expenses
relating to the maintenance, development and operation of such Borrower Property
in an amount not greater than the anticipated “Working Interest” percentage that
the Borrower previously has provided to the Lender with respect to such Borrower
Property (subject to deviations that are acceptable to the Lender) for the
productive life of such Borrower Property.

 

S.                Environmental Law: all federal, state, and local
environmental, land use, zoning, health, chemical use, safety, and sanitation
laws, statutes, ordinances, and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production, or disposal of Hazardous
Substances, now or hereafter in force, and all rules, regulations, decisions,
orders, and directives of federal, state, and local governmental agencies and
authorities with respect thereto, now or hereafter in force.

 

T.               Equipment: all of the Borrower’s equipment whether now owned or
hereafter acquired and wherever located including all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

 

U.               ERISA:  Employee Retirement Income Security Act of 1974.

 

V.               Equity Offering: An issuance of additional equity in the
Borrower after the date of this Agreement pursuant to which the Borrower
receives, in one or a series of transactions, net, additional equity capital in
an amount of at least Ten Million and no/100 Dollars ($10,000,000.00).

 

W.             Event of Default:  any one or more of the events listed in
Section 15(A) hereof.

 

X.              Excluded Revenues: (a) amounts received from sales or other
dispositions of Borrower Property in accordance with Section 14(L) of this
Agreement, (b) WPT Royalties, (c) proceeds resulting from the WPT Licensing
Agreement, and (d) proceeds resulting from litigation against Deloitte & Touche,
all of which shall be excluded from Adjusted Cash EBTDA, but only so long as no
Revolving Credit Expiration Date has occurred.

 

Y.               GAAP: generally accepted accounting principles in effect in the
United States as of the time the principles are applied.

 

5

 

 

Z.                 General Intangibles: all of the Borrower’s general
intangibles, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to the Borrower to secure payment
of any of the Receivables by a Customer (other than to the extent covered by
Receivables) all rights of indemnification and all other intangible property of
every kind and nature (other than Receivables).

 

AA.             Hazardous Substance: without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, waste materials relating to hazardous waste
disposal, or any other material that is subject to regulation under
Environmental Law.

 

BB.              Held By Production: compliance with the relevant lease term
that permits the Borrower to extend the terms of the original lease for the life
of a producing well, even if that term goes beyond the stipulated term of the
original lease.

 

CC.              Hydrocarbons: oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

DD.              Indebtedness:  collectively, (i) all liabilities for borrowed
money, (ii) all liabilities secured by any mortgage, pledge, security interest
or lien existing on property owned subject to such mortgage, pledge, security
interest or lien whether or not the indebtedness secured thereby shall have been
assumed, (iii) all liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for the Borrower’s account
(regardless of whether representing liabilities for borrowed money), and (iv)
the implied debt component of any off-balance sheet financing arrangement.

 

EE.              Inventory: all of the Borrower’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in the Borrower’s business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them. Inventory shall include specifically, but not be
limited to, petroleum, natural gas, and other minerals, chemicals and substances
extracted from under the ground by way of any extraction procedures or
processes.

 



6

 

 

FF.             Investment Property: all of the Borrower’s now owned or
hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.

 

GG.            Joint Interest Billing Statement: any statement received by the
Borrower from an operator/driller of a well relating to a valid and enforceable
Authorization for Expenditure with respect to a Borrower Property that requests
the Borrower’s payment of the portion of the expenditures set forth in the
statement that is equal to the Borrower’s “Working Interest” percentage with
respect to the well.

 

HH.           Loan Documents:  this Agreement, the Note, the Borrower Mortgage,
and the Borrower Security Agreement, as the same may be amended from time to
time, and any and all other documents now or hereafter executed and delivered to
the Lender pursuant hereto.

 

II.              Material Adverse Effect: a material adverse effect on the
business, properties, operations, assets, liabilities, or condition (financial
or otherwise) of the Borrower.

 

JJ.              Maturity Date:  August 1, 2015.

 

KK.            Maximum Line: Sixteen Million Five Hundred Thousand and no/100
Dollars ($16,500,000.00), which subsequently may be increased pursuant to
Section 2 as provided therein but not to exceed Twenty Million and no/100
Dollars ($20,000,000.00).

 

LL.             Note: that certain Amended and Restated Secured Revolving Note
of even date herewith, executed by the Borrower in the original principal amount
of Twenty Million and no/100 Dollars ($20,000,000.00) and payable to the order
of the Lender.

 

MM.          Organizational Documents: collectively, the following documents,
each of which shall be in form and substance acceptable to the Lender:

 

(1)               a copy of the Articles of Incorporation for the Borrower and
all amendments (if any), duly certified by the Secretary of State of the State
of Delaware;

 

(2)               a copy of the Bylaws for the Borrower and all amendments (if
any), duly certified by an officer of the Borrower;

 

(3)               a current Certificate of Good Standing for the Borrower, duly
issued by the Secretary of State of the State of Delaware;

 

(4)               a copy of the Articles of Foreign Registration for the
Borrower and all amendments (if any), duly certified by the Secretary of State
of the State of Minnesota;

 

(5)               a current Certificate of Good Standing for the Borrower, duly
issued by the Secretary of State of the State of Minnesota;

 

7

 

 

(6)               a copy of the Articles of Foreign Registration for the
Borrower and all amendments (if any), duly certified by the Secretary of State
of the State of North Dakota;

 

(7)               a current Certificate of Good Standing for the Borrower, duly
issued by the Secretary of State of the State of North Dakota;

 

(8)               a copy of the resolutions of the board of directors of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party, duly certified by an officer of the
Borrower; and

 

(9)               an opinion of counsel for the Borrower, dated as of the date
hereof and acceptable in form and substance to the Lender.

 

NN.         Original Agreement: the Secured Revolving Credit Agreement dated as
of April 4, 2012 between the Borrower and the Lender.

 

OO.         Permitted Interests:  with respect to Borrower Property or
Collateral, as applicable, (a) the liens and encumbrances as set forth in the
Borrower Mortgage or otherwise consented to in writing by the Lender, (b) liens
for taxes, assessments or other governmental charges or levies which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (c)
liens in connection with workers’ compensation, unemployment insurance or other
social security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (d)
statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of
Borrower Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP; (e)
contractual Liens that arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, royalty
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such lien referred to in this clause does not materially
impair the use of the Borrower Property or the Collateral covered by such lien
for the purposes for which such Borrower Property or Collateral is held by the
Borrower or materially impair the value of such Borrower Property or Collateral
subject thereto; (f) liens arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account; (g) easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Borrower
Property for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and liens related to surface leases and
surface operations, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Borrower Property for the
purposes of which such Borrower Property is held by the Borrower or materially
impair the value of such Borrower Property subject thereto; (h) liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business, (i)
judgment and attachment liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced, and (j) Permitted Seller Acreage
Purchase Financing; provided, however, that any lien described in clauses (b)
through (f), (h), and (i) shall remain a Permitted Interest only for so long as
(x) no action to enforce such lien has been commenced and (y) other than the
lien of any such Permitted Interest that is senior by operation of law without
regard to any action taken or alleged taken by the Borrower or the Lender
regarding such seniority, no subordination of the first priority lien granted in
favor of the Lender to the lien of such Permitted Interest has occurred (as no
intention to subordinate the first priority lien granted in favor of the Lender
is to be hereby implied or expressed by the permitted existence of such
Permitted Interests).

 



8

 

 

PP.             Permitted Seller Acreage Purchase Financing: any lien placed
upon acreage that is hereafter acquired by the Borrower in favor of the
transferor of such acreage (but not any other third party) to secure any
deferred portion of the purchase price for such acreage; provided, however, (i)
that such acreage does not have any producing wells, or the existence of
producing wells on such acreage is acceptable to the Lender, (ii) that (A) any
such lien is strictly limited to the acreage acquired by the Borrower from such
transferor in the subject transaction and the Lender-acceptable producing wells,
if any, on such acreage at the time of such acreage acquisition and (B) the
Lender has a second lien on such acreage and any Lender-acceptable producing
wells in existence at the time of the acreage acquisition and a first lien on
any subsequent producing wells on such acreage, and (iii) that, in connection
with the acquisition of such acreage, the Borrower acquires legal title (rather
than only equitable title as a vendee or similar characterization) to, and
beneficial ownership, of such acreage, and the transferor does not continue to
hold legal title to such acreage (i.e., no contract for deed or similar form of
seller financing is permitted).

 

QQ.          Person: any natural person, firm, partnership, corporation, limited
liability company, governmental authority or agency and any other public or
private legal entity.

 

RR.           Quarterly Compliance Certificate: a compliance certificate, in the
form attached as Exhibit D hereto, to be executed and delivered by a Senior
Officer of Borrower to the Lender within ten (10) days following the end of each
quarter, certifying, based on an examination sufficient to permit such officer
to make an informed statement, that no Balance Sheet Available Cash Shortfall
occurred during, or exists as of the end of, such quarter, and such certificate
shall have appended thereto calculations that evidence and support that no
Balance Sheet Available Cash Shortfall exists as of the end of such quarter.

 

SS.             Revolving Credit Expiration Date:  the earliest of (i) the
Maturity Date, (ii) the date on which an Event of Default occurs hereunder,
(iii) the Borrower’s failure to complete successfully the Equity Offering on or
before August 31, 2014, or (iv) the date on which the Revolving Line is
terminated pursuant to either Section 15(B) or Section 18(M).

 

TT.             Revolving Line: the secured revolving line of credit established
pursuant to Section 2 hereof.

 

UU.          Receivables: all of the Borrower’s accounts, contract rights,
instruments (including those evidencing Indebtedness owed to the Borrower by its
Affiliates), documents, chattel paper (including electronic chattel paper),
general intangibles relating to accounts, drafts and acceptances, credit card
receivables and all other forms of obligations owing to the Borrower arising out
of or in connection with the sale or lease of Inventory or the rendition of
services, all supporting obligations, guarantees and other security therefor,
whether secured or unsecured, now existing or hereafter created, and whether or
not specifically sold or assigned to the Lender hereunder, including, without
limitation, the WPT Royalties and the Working Interest Payments.

 

VV.          SEC: the United States Securities and Exchange Commission and any
successor thereto.

 

WW.       Senior Officer: the Chief Executive Officer or the Chief Financial
Officer of the Borrower.

 

XX.          Working Interest Payments: any distributions, dividends and/or
payments received by the Borrower or any subsidiary of the Borrower as a result
of any working interest the Borrower or any subsidiary of the Borrower may have
with respect to any working interest in any oil and gas well, which also may be
known as “Net Revenue Interest,” “Net Royalty Interest,” “NRI,” or similar
terms.

 

YY.          WPT License Agreement: that certain License Agreement between the
Borrower and a subsidiary of PartyGaming, PLC.

 

9

 

 

ZZ.            WPT Royalties: any and all royalties, licenses and/or payments
received by the Borrower in respect of the WPT License Agreement.

 

2.                REVOLVING LINE OF CREDIT.  Upon the terms and subject to the
conditions hereinafter set forth, the Lender shall make Advances to the Borrower
pursuant to this Section 2 from time to time until but excluding the Revolving
Credit Expiration Date, at such time and in such amount as to each Advance as
the Borrower shall request, up to but not exceeding in aggregate principal
amount at any one time outstanding the Borrowing Base. The Revolving Line shall
be used exclusively (i) to fund, or to reimburse the Borrower for, the
Borrower’s pro-rata share of development and production costs for oil wells that
relate to Borrower Property for which there is a valid and enforceable
Authorization for Expenditure and that are incurred by the Borrower from and
after the date of the Original Agreement, (ii) to reimburse the Borrower for
amounts that the Borrower paid from its own funds or from funds that it borrowed
from Prenante5, LLC pursuant to the Revolving Credit and Security Agreement
dated May 2, 2011 between them to pay the Borrower’s pro-rata share of
development and production costs for oil wells that relate to Borrower Property
for which there now continues to be a valid and enforceable Authorization for
Expenditure and that were not in production as of the Borrower’s last reserve
report dated June 30, 2011, and (iii) such other purposes as are approved by the
Lender in writing. The Revolving Line may not be used by the Borrower to acquire
Borrower Property. Subject to and upon the terms and conditions hereinafter set
forth, the Borrower may borrow, repay and re-borrow within the limit of the
Borrowing Base under this Section 2 from the date hereof to but excluding the
Revolving Credit Expiration Date.

 

The Borrower may not request more than one (1) Advance per month, except that,
in addition to the initial Advance, which the Borrower requested in April 2012,
the Borrower was able to request an additional, subsequent Advance in April
2012. Each request for an Advance shall be in a minimum amount of $500,000 and
shall be accompanied by a request for Advance in the form of the attached
Exhibit E. The Borrower will provide the request for Advance at least ten (10)
Business Days prior to the requested date of the Advance.

 

The aggregate balance of Advances outstanding at any time shall not exceed the
Borrowing Base.

 

Any sums expended by the Lender due to the Borrower’s failure to perform or to
comply with its obligations under this Agreement or any other Loan Document
shall be an additional Advance and shall be due and payable on demand.

 

If subsequent to the date of this Agreement, the Lender enters into one or more
agreements pursuant to which the Lender has written agreements for
participations in this Loan in an aggregate amount that exceeds Sixteen Million
Five Hundred Thousand and no/100 Dollars ($16,500,000.00), upon the Lender’s
giving written notice to the Borrower pursuant to this Section 2, which the
Lender promptly will give after entering into any such agreement, the Maximum
Line will increase to such aggregate amount, which will be set forth in the
written notice, and such written notice will be deemed to be, and will be
treated by the parties as, an amendment to this Agreement. The aggregate amount
to which the Maximum Line may increase will not exceed Twenty Million and no/100
Dollars ($20,000,000.00). The Lender will use good faith efforts to attempt to
increase such aggregate amount, up to the maximum amount that is provided in the
preceding sentence, but it has no obligation to increase such aggregate amount,
and it is not guaranteeing, in any manner, any such increase.

 

10

 

 

3.              NOTE.  The obligation of the Borrower to repay any and all
Advances made pursuant to Section 2 hereof shall be evidenced by the Note.

 

4.              MANNER OF BORROWING. Each time the Borrower desires to obtain an
Advance pursuant to Section 2 hereof, the Borrower shall request the Advance in
writing. Each such request must specify the date of the requested Advance and
the amount thereof. Prior to the Lender’s making an Advance, the conditions set
forth in Section 12 hereof or otherwise in this Agreement shall be satisfied.
The Lender will make an Advance directly to the Borrower, and as to any amount
of an Advance that is not a reimbursement to the Borrower, the Borrower will pay
promptly after the Borrower’s receipt of the Advance the amount or the amounts
to the person or persons that are to be paid with any such amount.

 

5.              UNUSED FACILITY FEE. The Borrower shall pay to the Lender on
each May 1, August 1, November 1, and February 1, commencing November 1, 2012, a
fee equal to the product of (i) one-quarter of one percent (0.25%) and (ii) the
average amount of the unused and unadvanced amount of the Maximum Line for the
calendar quarter preceding the payment date (with the average equaling the sum
of such unused and unadvanced amount with respect to each day during such
calendar quarter divided by the number of days in such calendar quarter). The
Borrower paid the fee that was due on August 1, 2012 pursuant to this Section 5.

 

6.              INTEREST.  Through but excluding September 1, 2012, interest on
the unpaid principal balance of the Note shall accrue at the following per annum
rates (as determined at the commencement of each monthly interest accrual
period): (i) unless, and except to the extent that, clause (ii) applies, nine
percent (9.0%); and (ii) if the Equity Offering has not been completed
successfully and if the then-outstanding unpaid principal balance of the Note
exceeds Five Million and no/100 Dollars ($5,000,000.00), nine and one-half
percent (9.5%) on such balance in excess of Five Million and no/100 Dollars
($5,000,000.00).

 

Beginning on September 1, 2012 and thereafter, interest on the unpaid principal
balance of the Note shall accrue at the per annum rates of nine and one-quarter
percent (9.25%).

 

Interest on the unpaid principal balance of the Note shall be computed on the
basis of a 360-day year, but shall be charged for the actual number of days
interest is unpaid (actual ÷ 360).

 

If the Note has not been repaid on or before the Revolving Credit Expiration
Date, or if an Event of Default occurs, then the unpaid principal balance shall
thereafter accrue interest at an annual rate of two percent (2.0%) per annum in
excess of the rate or rates otherwise payable hereunder, as such rate changes
from time to time (the “Default Rate”), until the unpaid principal balance is
paid in full or such Event of Default is cured.

 

If, for any reason whatsoever, the interest and other consideration payable to
the Lender under the Loan Documents exceeds the limit prescribed by any
applicable usury statute or any other applicable law, then such interest and
other consideration shall be reduced to the limit provided in such statute or
law, so that in no event shall such interest and other consideration be in
excess of such limit. If any payments of interest or other consideration have
been made to the Lender in excess of such limits, such excess amount shall be
applied to the principal balance or, if the Note has been fully paid, refunded
to the Borrower.

 

11

 

 

7.             PAYMENTS.  The principal balance and accrued interest on the Note
shall be payable as follows:

 

A.              All then-accrued interest is payable on a monthly basis
beginning on May 1, 2012, and on the same day of each month thereafter, plus a
final interest payment with the final payment of principal;

 

B.              If at any time the sum of all outstanding Advances exceeds the
Borrowing Base, the Borrower will make within ten (10) days after such excess
arises (unless, before then, the Borrower receives cash from a third party
relating to such excess, in which event the Borrower will pay such excess
immediately upon receiving such cash), a payment of principal on the Note in an
amount at least equal to such excess, together with accrued interest on the
amount of such principal paid to the date of such payment; and

 

C.              Any payment received from the Borrower pursuant to Section
14(BB) shall be applied to reduce the then-outstanding amount of principal on
the Note, and the amount of accrued interest on the amount of such repaid
principal shall be paid on the next interest payment date pursuant to Section
7(A) hereof.

 

Except as provided in Section 7(B) or Section 7(C), all payments shall be
applied first to accrued interest, then to late payment charges, and then to the
payment of the principal balance; provided, however, if an Event of Default
exists, the Lender may elect to apply any payments in any order as it deems
appropriate. Payments of principal of, and interest on, the Note and all late
payment charges, fees, expenses and other obligations of the Borrower under the
Loan Documents that are payable to the Lender shall be made to the Lender
without setoff or counterclaim in immediately available funds not later than
1:00 p.m. (Minneapolis time) on the due date thereof at the Lender’s main office
in Minneapolis, Minnesota. Funds received after such time shall be deemed to
have been received on the next Business Day. Whenever any payment to be made
under the Loan Documents shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time, in the case of a payment of principal, shall be
included in the computation of any interest on such principal payment.

 

If any required payment of principal pursuant to Section 7(B) or Section 7(C)
hereof or of interest hereunder is not made within five (5) days after the due
date thereof, the Borrower shall pay to the Lender a late payment charge equal
to five percent (5.0%) of the amount of the overdue payment, for the purpose of
reimbursing the Lender for a portion of the expense incident to handling the
overdue payment. If the required payment of principal, accrued interest, and
other amounts, if any, payable under this Agreement at the Maturity Date or upon
an acceleration of the Loan is not made within thirty (30) days after the due
date thereof, the Borrower shall pay to the Lender a late payment charge equal
to three percent (3.0%) of the amount of the overdue payment, for the purpose of
reimbursing the Lender for a portion of the expense incident to handling the
overdue payment. This late payment charge shall not be prorated on a daily basis
as payments are received by the Lender. This provision shall not be deemed to
excuse a late payment or to be a waiver of any other rights that the Lender may
have, including the right to declare the entire unpaid principal balance and
accrued interest immediately due and payable. The Borrower agrees that the “late
payment charge” is a provision for liquidated damages and represents a fair and
reasonable estimate of the damages that the Lender will incur by reason of the
late payment, considering all circumstances known to the Borrower and the Lender
on the date hereof. The Borrower further agrees that proof of actual damages
will be difficult or impossible.

 

12

 

 

The Lender will have the right to pay accrued interest or principal on the Note
and any and all other amounts due and payable under the Loan Documents by
debiting any account of the Borrower at the Lender or by making an Advance
against the Revolving Line, without further authorization of the Borrower.

 

The Borrower shall pay principal, interest, and all other amounts payable under
this Agreement, or under any other Loan Document, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.

 

8.              REPAYMENT AND RE-BORROWING OF ADVANCES. During the term of this
Agreement, Borrower from time-to-time may repay all or any portion of the
outstanding balance of the Advances and may re-borrow all or a portion of the
amount of a repaid Advance in accordance with the provisions of this Agreement.
A repayment pursuant to this Section 8 shall be paid on an interest payment
date, as set forth in Section 7. The Borrower’s payment in full of all
then-outstanding Advances will be a payment pursuant to this Section 8 and not
pursuant to Section 9 unless the Borrower has given to the Lender prior written
notice of its intent to prepay pursuant to Section 9.

 

9.              PREPAYMENT.  The Note and all then-outstanding Advances, accrued
interest, and all other amounts, if any, payable under this Agreement may be
prepaid in whole at any time without penalty or premium provided that the
Borrower has given to the Lender written notice of the intent to prepay pursuant
to this Section 9 at least thirty (30) days prior to the date of the prepayment.
If the Borrower prepays pursuant to this Section 9, the Lender will not be
obligated under this Agreement to make any additional Advances to the Borrower,
the Lender will mark the Note as satisfied in full and will return the marked
Note to the Borrower, the Lender will execute terminations in recordable form
with respect to the Borrower Mortgage and the UCC filings relating to the
Collateral and will provide them to the Borrower who may file them, and this
Agreement will terminate (except as to provisions hereof that expressly survive
the termination of this Agreement).

 

10.           [INTENTIONALLY OMITTED]

 

11.           CONDITIONS PRECEDENT.  As a condition precedent to the extension
by the Lender of the Revolving Line hereunder, the following conditions must be
satisfied.

 

A.                The following agreements, documents and other items shall have
been executed and/or delivered to the Lender by the party indicated, each of
which documents, agreements and other items shall be in form and substance
acceptable to the Lender:

 

(1)               This Agreement, duly executed and delivered by the Borrower.

 

(2)               The Note, duly executed and delivered by the Borrower.

 



13

 

 

(3)               The Borrower Security Agreement, duly executed and delivered
by the Borrower.

 

(4)               The Borrower Mortgage, duly executed and delivered by the
Borrower.

 

(5)               The Organizational Documents, together with an incumbency
certificate dated the closing date and executed by an officer of the Borrower
with respect to the Organizational Documents other than the opinion.

 

(6)               Such other papers and documents as may be required by this
Agreement or as the Lender otherwise reasonably may require.

 

B.                 Closing Costs. The Borrower shall have paid all closing
costs, including without limitation attorney fees and other costs incurred by
the Lender with respect to the establishment of the Revolving Line and the
execution of this Agreement.

 

C.                 Preclosing Requirements. The Borrower shall have delivered to
Lender the following, each in form and substance acceptable to Lender, to the
extent that such items have not been previously delivered to the Lender:

 

(1)               Financial Statements. The Borrower’s most recent Form 10-K and
the most recent Form 10-Q, each as filed with the SEC.

 

(2)               Insurance. Evidence of insurance maintained by the Borrower
that is acceptable to the Lender and that names the Lender and any participant
as an additional insured and/or loss payee, as applicable, and evidence of the
Borrower’s requesting in the elections to participate that the Borrower
previously has delivered to drillers/operators in response to Authorizations for
Expenditure that a driller/operator include the Borrower in all insurance
policies maintained by the driller/operator that provide coverage with respect
to the well to be drilled.

 

(3)               Organizational Documents. A copy of the Organizational
Documents.

 

(4)               Authorizations for Expenditure. Copies of all Authorizations
for Expenditure that currently apply with respect to Borrower Property. All such
Authorizations for Expenditure will be in full force and effect. The Borrower
also will provide a copy of any Authorization for Expenditure that the Borrower
has received but as to which the Borrower has not made an election to
participate and for which the period to elect to participate has not expired.
The Borrower also will provide a list of the Authorizations for Expenditure that
the Borrower previously had received as to which the Borrower did not elect to
participate, if any.

 

(5)               Projected Operating Budget. A copy of the projected operating
budget that the Borrower provided to Prenante5, LLC with respect to the
Borrower’s fiscal year 2012.

 

(6)               Other. Such other documents as the Lender otherwise reasonably
may require.

 

14

 

 

D.                Searches. The Lender shall have received the results of UCC,
lien, judgment, and other searches that it requested, and the searches are
acceptable to the Lender.

 

E.                 Borrower Property; Collateral. The Borrower shall have
delivered to Lender, each in form and substance acceptable to Lender, a schedule
as to all of the Borrower Property of the Borrower, copies of all documents by
which the Borrower acquired its interests in the Borrower Property, copies of
all landman reports or title opinions that Borrower received with respect to the
Borrower Property, and a description of all other reports, documents, opinions,
or other materials received by the Borrower with respect to the Borrower
Property and a copy of any such other reports, documents, opinions, or other
materials that the Lender requests. The Borrower represents that it has not
obtained title insurance with respect to any Borrower Property. The Lender, in
its sole discretion, will have determined that the Borrower’s rights with
respect to the Borrower Property and the Collateral are acceptable. The Lender
reserves the right to require, at the Borrower’s expense, title insurance with
respect to the Borrower’s rights in the Borrower Property if title insurance
later becomes commercially available and is requested by lenders as to loan
transactions that are comparable to this transaction between the Borrower and
the Lender.

 

F.                  Filings, Registrations, and Recordings. Other than the
releases and terminations to which Section 12(H) refers, each document
(including any Uniform Commercial Code financing statement) required by this
Agreement, any other Loan Document, or under law, or reasonably requested by the
Lender, to be filed, registered, or recorded to create or to continue, in favor
of the Lender, a first perfected security interest in or lien upon the Borrower
Property or the Collateral (including the filing of a UCC-1 financing statement
in the State of North Dakota, any other state in which Borrower Property is
located, and the State of Delaware), subject to Permitted Interests, have been
executed in recordable form, and the originals of such documents have been
delivered to counsel for the Lender for filing and recording together with all
amounts required for the payment of any necessary fee, tax or expense to file
and to record.

 

12.           CONDITIONS TO AN ADVANCE. The Lender will not be required to make
any Advance unless and until the following conditions, and any other
requirements required by this Agreement or any other Loan Document, have been
satisfied by the Borrower, each in a manner acceptable to the Lender, and each
request by the Borrower shall be a representation and warranty by the Borrower
that, as of the date that the Lender makes the Advance, the following
conditions, and any other requirements required by this Agreement or any other
Loan Document, have been satisfied by the Borrower:

 

A.                Warranties and Representations True. All warranties and
representations made in the Loan Documents shall remain true and correct in
every material respect as if made on the date of the disbursement of an Advance.

 

B.                 Documents to be Furnished for Each Advance. At least ten (10)
Business Days prior to each requested disbursement, the Borrower shall have
furnished to the Lender the documents and information required for a
disbursement pursuant to this Agreement, and the documents and information are
acceptable to the Lender, including the following documents and information:

 

15

 

 

(1)               A copy of each executed Authorization for Expenditure, which
will be in full force and effect, with respect to which amounts requested
pursuant to the disbursement will be applied. If the Borrower previously has
provided to the Lender any such Authorization for Expenditure, rather than
providing another copy, the Borrower may identify to the Lender the
Authorization for Expenditure.

 

(2)               A copy of (i) a Borrowing Base Certificate that (a)
establishes that the sum of (I) the then-outstanding amount of all Advances and
(II) the amount that is being requested with respect to the Advance that is
being requested does not exceed the Borrowing Base and (b) summarizes each Joint
Interest Billing Statement with respect to which amounts requested pursuant to
the disbursement will be applied and the Borrower’s confirmation that the
Borrower’s “Working Interest” percentage that is being applied with respect to
each such Joint Interest Billing Statement is consistent with the Authorization
for Expenditure to which such Joint Interest Billing Statement relates, (ii)
each Joint Interest Billing Statement with respect to which amounts requested
pursuant to the disbursement will be applied, and (iii) any back-up, expenditure
information to the Joint Interest Billing Statement that the Lender requests.

 

(3)               A description, or copies, of all other documents that were
provided to the Borrower with respect to the Joint Interest Billing Statement
(other than the back-up, expenditure information) or the well to which it
relates since the last requested disbursement with respect to such well and, if
a description if provided, a copy of any such document that the Lender requests.

 

(4)               As to (i) any expenditure for which the Borrower is requesting
reimbursement and (ii) any expenditure as to which the Borrower requested in the
immediately preceding disbursement an advance with which to pay the expenditure,
proof of the payee’s receipt of the payment in the form of (a) a copy (copies)
of the Borrower’s check register(s) on, or as to, which the Borrower has
identified the check(s) pursuant to which any such payment was made and (b) a
copy (copies) of the Borrower’s bank statement(s) on, or as to, which the
Borrower has identified the clearance of such check(s) (or, if a check is
outstanding, the Borrower’s confirmation in the request for the Advance that the
check was sent to the payee and that the applicable account contains, and will
continue to contain, adequate funds to cover the outstanding check and all other
outstanding checks drawn on the account, and which is acceptable to the Lender;
if this parenthetical clause applies, the Borrower will be obligated with
respect to the outstanding check to comply with this Section 12(B)(4) for
subsequent requests until the outstanding check has cleared; unless the Lender
consents, any expenditure with respect to a check that has been outstanding more
than ninety (90) days no longer will be included in the Borrowing Base).

 

C.                No Event of Default. Neither an Event of Default, nor any
event that with the passing of time, the giving of notice, or both could become
an Event of Default, shall have occurred and be continuing under any Loan
Document.

 



16

 

 

D.                Held by Production. If a Borrower Property with respect to
which the Borrower is requesting an amount pursuant to the disbursement is not
then Held by Production, the Borrower will identify the Borrower Property and
the amount of the proposed disbursement to be applied with respect to it, and
the Borrower will describe the expected timeframe for establishing when the
Borrower Property will be Held by Production, all of which will be acceptable to
the Lender in the Lender’s discretion.

 

E.                 Borrower Property. The Lender reserves the right to require,
at the Borrower’s expense, title insurance with respect to the Borrower’s rights
in the Borrower Property if title insurance later becomes commercially available
and is requested by lenders as to loan transactions that are comparable to this
transaction between the Borrower and the Lender.

 

F.                  Filings, Registrations, and Recordings. Other than the
Advance, if any, made in connection with the Lender’s extension of the Revolving
Line, any document of the type that is described in Section 11(G) shall have
been properly filed, registered or recorded in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested, and the
Lender shall have received an acknowledgment copy, or other evidence
satisfactory to it, of each such filing, registration or recordation and
satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto.

 

G.                Advance Request. An executed Advance request from the Borrower
to the Lender in the form attached to this Agreement as Exhibit E.

 

H.                Release of Existing Prenante Liens. As a condition to the
initial Advance, releases or terminations in recordable form as to all of the
secured liens that Prenante5, LLC holds with respect to the funds that it loaned
to the Borrower pursuant to the Revolving Credit and Security Agreement dated
May 2, 2011 between them have been executed, and the originals of such releases
and terminations have been delivered to counsel for the Lender (or to another
Person that is acceptable to the Lender) for filing and recording together with
all amounts required for the payment of any necessary fee, tax or expense to
file and to record. The Borrower and the Lender believe that all releases and
terminations to which this Section 12(H) applies have been executed and recorded
and all amounts required for payment to file and to record have been paid.

 

13.           REPRESENTATIONS.  To induce the Lender to make Advances hereunder,
the Borrower hereby warrants, represents and certifies to the Lender as follows:

 

A.                Existence and Power.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is in good standing in Minnesota, North Dakota, and every other
jurisdiction wherein the nature of its business or the character of its
properties makes such qualification necessary and where failure to be so
qualified and in good standing would, in the aggregate, have a Material Adverse
Effect, and has all requisite power and authority to carry on its business as
now conducted and as presently proposed to be conducted.

 



17

 

 

B.                 Authority.  The Borrower has full power and authority to
execute and to deliver the Loan Documents, and to incur and perform its
obligations hereunder and thereunder; the execution, delivery, and performance
by the Borrower of the Loan Documents, and any and all other documents and
transactions contemplated hereby or thereby, have been duly authorized by all
necessary actions that remain in full force and effect, will not violate any
law, ordinance, or regulation by which the Borrower may be bound or affected or
the Organizational Documents, or result in the breach of, constitute a default
under, or create or give rise to any lien under, any indenture or other
agreement or instrument to which the Borrower is a party or by which the
Borrower or its property may be bound or affected; and the Loan Documents have
been executed and delivered to the Lender by the officers of the Borrower who
have been authorized by the Board of Directors of the Borrower.

 

C.                 Enforceability.  Each Loan Document constitutes the legal,
valid, and binding obligations of the Borrower, enforceable in accordance with
such Loan Document’s terms (subject, as to enforceability, to limitations
resulting from bankruptcy, insolvency, and other similar laws affecting
creditors’ rights generally and principles of equity).

 

D.                Financial Condition.  The financial statements of the Borrower
heretofore furnished to the Lender are complete and correct in all material
respects and fairly present the financial condition of the Borrower at and as of
the dates of such statements and the results of the Borrower’s operations for
the period ended on said dates, and have been prepared in accordance with GAAP,
consistently applied. Since the most recent set of financial statements
delivered by the Borrower to the Lender, there have been no material adverse
changes in the financial condition of the Borrower. The Borrower has not
incurred any Indebtedness other than (i) the Indebtedness pursuant to this
Agreement, (ii) Permitted Seller Acreage Purchase Financing, and (iii) as to all
other Indebtedness, in an aggregate, outstanding amount that does not exceed
$50,000.

 

E.                 Litigation.  There is no action, suit, or proceeding pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any basis therefor, that, if adversely determined, would have a
Material Adverse Effect or that would question the validity of the Loan
Documents or any instrument, document or other agreement related hereto or
required hereby, or impair the ability of the Borrower to perform its
obligations under the foregoing agreements.

 

F.                  Licenses.  The Borrower possesses adequate licenses,
permits, franchises, patents, copyrights, trademarks and trade names, or rights
thereto, to conduct its businesses substantially as now conducted and as
presently proposed to be conducted.

 

G.                Default.  The Borrower is not in default of (i) any agreement,
instrument, decree, or order to which it is a party and that relate to the
leasing, use, development of the Borrower Property, the production with respect
thereto, or the right to receive payments with respect thereto or (ii) a
provision under any other agreement, instrument, decree or order to which it is
a party or by which it or its property is bound or affected and all of which
defaults under clauses (i) and (ii), if any, would have a Material Adverse
Effect.

 

H.                Consents, and Similar Approvals or Authorizations.  No
consent, approval, order, or authorization of, or registration, declaration, or
filing with, or notice to, any governmental authority or any third party is
required in connection with the execution and delivery of the Loan Documents, or
any of the agreements or instruments herein mentioned to which the Borrower is a
party, or in connection with the carrying out or performance of any of the
transactions required or contemplated hereby or thereby or, if required, such
consent, approval, order or authorization has been obtained or such
registration, declaration or filing has been accomplished or such notice has
been given prior to the date hereof.

 

18

 

 

I.                   Taxes.  The Borrower has filed timely all local, state,
federal, and other tax returns required to be filed by it on or before the date
of this Agreement and has either paid timely all taxes to be due, including
interest and penalties, that are not being contested in good faith and by
appropriate proceedings, or provided adequate reserves for payment thereof, and
the Borrower does not have any information or knowledge of any objections to or
claims for additional taxes in respect of any local, state, and federal or other
tax.

 

J.                   Title.  The Borrower has Defensible Title to the Borrower
Property and good and marketable title to the Collateral, free and clear of all
mortgages, security interests, liens and encumbrances, except Permitted
Interests. The mortgage liens granted to the Lender by the Borrower pursuant to
the Borrower Mortgage, and the security interests granted to the Lender pursuant
to the Borrower Security Agreement, constitute valid and, upon filing and
recording, perfected first liens in and to the Borrower Property and the
Collateral, subject to Permitted Interests.

 

K.                Pension Plans. The Borrower has not established, maintained,
or made any contributions to, any employee benefit plan that is subject to
Part 3 of Subtitle B of Title 1 of ERISA or, if such a plan has been so
established, maintained, or contributed to, such plan did not have an
“accumulated funding deficiency” (as that term is defined in Section 302 of
ERISA) in excess of $250,000 as of the date hereof, and, without limiting the
generality of the foregoing, the Borrower has not incurred any material
liability to the Pension Benefit Guaranty Corporation with respect to any such
plan.

 

L.                 Use of Advances.  The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of any Advance hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

 

M.               Solvency.

 

(1)               The fair saleable value of the assets of the Borrower will,
immediately following the closing of the transaction contemplated hereby exceed
the amount that will be required to be paid or in respect of the existing debts
and other liabilities (including contingent liabilities) of the Borrower as they
mature.

 

(2)               The Borrower does not and will not have, immediately following
the closing of the transaction contemplated hereby, unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.

 

19

 

 

(3)               The Borrower does not intend to, and does not believe that it
will, incur debts beyond its ability to pay such debts as they mature.

 

(4)               The list of Contingent Liabilities that is attached as Exhibit
F is a true, correct, and complete list of all of Borrower’s Contingent
Liabilities.

 

N.                Submissions to Lender.  All financial and other information
provided to the Lender by or on behalf of the Borrower in connection with the
Borrower’s request for the Revolving Line contemplated hereby is true and
correct in all material respects.

 

O.                Compliance with Covenants.  The Borrower is in compliance with
its obligations that are set forth in Section 14 and Section 16 hereof.

 

Each of the foregoing warranties and representations, and any additional
warranty or representation contained in this Agreement or in any other Loan
Document, shall be deemed to be repeated and reaffirmed on and as of the date
that the Lender makes an Advance to the Borrower pursuant to Section 2 hereof.

 

14.           COVENANTS.  On and after the date hereof and until the payment in
full of the Note and all Advances, and the performance of all other obligations
of the Borrower hereunder or under any other Loan Document, and so long as the
Revolving Line remains in full force and effect, the Borrower agrees that,
unless the Lender shall otherwise consent or agree in writing:

 

A.                Financial Statements.  The Borrower shall establish and
maintain accurate and complete, in all material respects, books, accounts and
records as to the Borrower in accordance with GAAP consistently applied. The
Borrower will permit representatives of the Lender to have free access to and to
inspect and copy all books, records and contracts of the Borrower during normal
business hours. Any such inspection by the Lender and its representatives shall
be for the sole benefit and protection of the Lender, and the Lender shall not
have any obligation to disclose the results thereof to the Borrower or to any
third party. In addition, the Borrower shall deliver to the Lender each of the
following documents, which shall be in form and detail acceptable to the Lender:

 

(1)               within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then-elapsed portion of the fiscal
year; provided that, so long as such quarterly report contains all information
and certifications required under this Section 14(A)(1) and is publicly
available free of charge, the Borrower’s filing on the SEC’s Electronic Data
Gathering, Analysis, and Retrieval (EDGAR) system of the Borrower’s quarterly
report with Form 10-Q, together with the delivery of the certificate required by
Section 14(A)(3), shall be deemed to be the Borrower’s furnishing of all items
required to be delivered to the Lender pursuant to this Section 14(A)(1);

 

(2)               within ninety (90) days after the end of each fiscal year of
the Borrower, its audited balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants; provided that, so long as
such annual report contains all information and certifications required under
this Section 14(A)(2) and is publicly available free of charge, the Borrower’s
filing on the SEC’s Electronic Data Gathering, Analysis, and Retrieval (EDGAR)
system of the Borrower’s annual report with Form 10-K, together with the
delivery of the certificate required by Section 14(A)(3), shall be deemed to be
the Borrower’s furnishing of all items required to be delivered to the Lender
pursuant to this Section 14(A)(2);

 

20

 

 

(3)               concurrently with any delivery of financial statements under
clause (1) or (2) above, a Certificate of Chief Financial Officer of the
Borrower substantially in the form of Exhibit C;

 

(4)               as soon as available and in any event within (i) forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) ninety (90) days after the end of each
fiscal year of the Borrower, a spreadsheet (or other format that is acceptable
to the Lender) (the Borrower’s format as of the date of the Original Agreement
is an Excel spreadsheet summary that is titled “Oil Sale Reconciliation”) that
shows the operating results of each of the wells in production during such
quarter in which the Borrower has a working interest;

 

(5)               within ten (10) days after the end of each calendar quarter
during the term hereof, a Quarterly Compliance Certificate executed by a Senior
Officer; and

 

(6)               from time to time, with reasonable promptness, such further
information regarding the business, operations, affairs and financial and other
condition of the Borrower as the Lender reasonably may request.

 

B.                 Taxes and Claims.  The Borrower shall pay and discharge all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any of its assets or properties, prior to the
date on which penalties attach thereto, and all lawful claims that, if unpaid,
might become a lien or charge upon the property or assets of the Borrower;
provided, however, that the Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim the payment of which is being contested in
good faith and by proper proceedings and for which it shall have set aside on
its books adequate reserves therefor.

 

C.                 Insurance.  The Borrower shall maintain or cause to be
maintained insurance coverage with responsible insurance companies that is
acceptable to the Lender and that names the Lender and any participant as an
additional insured and/or loss payee, as applicable. The Borrower also shall
request in each election to participate that the Borrower delivers to a
driller/operator in response to an Authorization for Expenditure that the
driller/operator includes both the Borrower and the Lender and any participant
in all insurance policies maintained by the driller/operator that provide
coverage with respect to the well to be drilled.

 



21

 

 

D.                Maintenance of Existence; Conduct of Business.  The Borrower
shall preserve or cause to be preserved all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, the timely satisfaction of all conditions to
avoid the expiration of a Borrower Property lease unless it would not be prudent
to do so and the Borrower promptly gives written notice to the Lender that the
Borrower is not doing so. The Borrower shall conduct its business in an orderly,
efficient and regular manner. The Borrower shall not liquidate, dissolve,
suspend business operations, sell all or substantially all of its assets,
acquire all or substantially all of the assets of any other person or entity
(other than acquisitions of additional Borrower Property in accordance with
Section 14(M) hereof), or, except in the ordinary course of the Borrower’s
business, enter into any partnership or joint venture. If, after the date of the
Original Agreement, the Borrower registers in a jurisdiction as a foreign entity
qualified to do business in the jurisdiction, the Borrower will provide promptly
to the Lender a copy of the filed registration application and the registration
certificate.

 

E.                 Maintenance of Properties. The Borrower shall preserve or
cause to be preserved all of its rights and privileges with respect to the
Borrower Property, including an Authorization for Expenditure, except where it
would not be prudent to do so and the Borrower promptly gives written notice to
the Lender that the Borrower is not doing so, and with respect to the
Collateral.  The Borrower shall keep or cause to be kept all of its other assets
and properties that are necessary to its business in good working order and
condition, ordinary wear and tear excepted.

 

F.                  Compliance with Applicable Laws.  The Borrower shall comply
or shall cause compliance with the requirements of all applicable local, state,
and federal laws, and of all rules, regulations, and orders of any governmental
or other authority or agency, a breach of which would have a Material Adverse
Effect, except where contested in good faith and by proper proceedings.

 

G.                Litigation.  The Borrower shall promptly give to the Lender
notice in writing of all litigation and of all proceedings by or before any
court or governmental or regulatory agency affecting the Borrower, except
litigation or proceedings that, if adversely determined, would not materially
affect the financial condition or business of the Borrower.

 

H.                Liens.  The Borrower shall not create, assume, incur, or
suffer to exist any assignment, mortgage, pledge, security interest, lien,
charge or other encumbrance whatsoever upon the Borrower Property or the
Collateral securing any Indebtedness or obligation, except the Permitted
Interests.

 

I.                   Events of Default. The Borrower shall furnish to the Lender
as soon as possible and in any event within seven (7) days after the Borrower
has obtained knowledge of the occurrence of an Event of Default, or an event
that with the giving of notice or lapse of time or both would constitute an
Event of Default, a statement signed by the Borrower setting forth the details
of the Event of Default or of the event and the action that the Borrower has
taken, is taking, or proposes to take to correct the same.

 

22

 

 

J.                   Balance Sheet Available Cash.  The Borrower, at all times,
shall cause its Balance Sheet Available Cash (i) to be an amount that is not
less than the greater of (x) $300,000 and (y) twelve (12) months’ then-regularly
scheduled payments of interest on the outstanding amount of Advances. Borrower
shall promptly (but in no event more than three (3) Business Days following the
occurrence of a Balance Sheet Available Cash Shortfall) notify the Lender that
there is a Balance Sheet Available Cash Shortfall; provided that the Borrower
shall have twenty (20) days from the date on which the Balance Sheet Available
Cash Shortfall arose to remedy the Balance Sheet Available Cash Shortfall.

 

K.                Access.  The Borrower shall grant to the Lender’s agents
access at any reasonable time to inspect the Borrower Property to which the
Borrower has, or reasonably may obtain, access, the Collateral, and the
Borrower’s other property and business.

 

L.                 Transfer of Borrower Property.  The Borrower shall not sell,
dispose of, mortgage, assign or transfer all or any part of its right, title or
interest in or to the Borrower Property other than (a) the sale of Hydrocarbons
and seismic data in the ordinary course of business; (b) farm-outs of
undeveloped acreage and assignments in connection with such farm-outs; (c) sales
or other dispositions of Borrower Properties or any interest therein; provided
that the consideration received in respect of such sale, farm-out, or other
disposition shall be (i) cash, (ii) new Borrower Property, or (iii) any
combination of (i) and (ii). Collateral may be sold or disposed of (x) where it
represents the sale or transfer of tangible personal property that is no longer
necessary for the business of the Borrower or is replaced by property of at
least comparable value and use and (y) other dispositions and sales of
Collateral, without the Lender’s consent, having a fair market value not to
exceed $50,000 in the aggregate during the term of this Agreement.

 

M.               Acquisition of Additional Borrower Property. If the Borrower
acquires an additional Borrower Property, except as provided in the following
sentence, on or before ten (10) days after the end of a calendar quarter in
which any such acquisition occurred, the Borrower will cause the execution and
the filing of a Borrower Mortgage, or an amendment to an existing Borrower
Mortgage, that grants to the Lender a mortgage lien with respect to such
additional Borrower Property and that constitutes a valid and perfected first
lien in and to such additional Borrower Property, subject to Permitted
Interests. If at any point in time during a calendar quarter, the Borrower has
acquired cumulatively additional Borrower Property in excess of one thousand
(1,000) acres (whether as leasehold interests, or possibly fee ownership or
other property rights, with respect to such amount of acreage), the Borrower
will comply with the preceding sentence within ten (10) days after the
acquisition that causes this sentence to apply and also will comply with the
preceding sentence after the end of the calendar quarter as to any remaining
additional Borrower Property acquired during the calendar quarter (and this
sentence may apply more than once during a calendar quarter, but, if it applies,
the acreage count will restart for the calendar quarter after its application).
The Borrower will provide to the Lender an acknowledgment copy, or other
evidence satisfactory to the Lender, of each such filing, registration or
recordation and satisfactory evidence of the payment of any necessary fee, tax
or expense relating thereto. If a Borrower Property is added, the parties also
shall revise Schedule I to reflect the addition, and the Borrower will provide
to the Lender the anticipated “Net Revenue Interest” or “Net Royalty Interest”
percentage and the anticipated “Working Interest” percentage for each additional
Borrower Property. The Borrower will not acquire any additional Borrower
Property pursuant to which it would become an active operator of any oil and gas
properties without the written consent of the Lender.

 

23

 

 

N.                Consolidation and Merger.  The Borrower shall not consolidate
with or merge into any person or entity, or permit any other person or entity to
merge into it.

 

O.                Dividends/Distributions. The Borrower shall not declare or pay
any dividends or other distributions to shareholders during any fiscal year of
the Borrower, other than (i) typical liquidated damages to purchasers of
securities in connection with registration rights agreements, not to exceed
one percent (1.0%) of the purchase price that any such purchaser paid to acquire
any such security on a monthly basis and not to exceed a total of nine (9)
months, where the Borrower has made a reasonable effort to comply with such
agreements and (ii) cash in lieu of fractional shares that the Borrower pays to
shareholders in connection with a reserve stock split that is effected
consistently with the Borrower’s disclosure of a potential reverse stock split
in its 8-K filing that was filed with the SEC on March 26, 2012.

 

P.                  Notice of Litigation. Promptly upon receiving notice
thereof, the Borrower will give written notice to Lender of (a) any action or
proceeding instituted by or against it in any federal or state court or other
regulatory body; or (b) any such proceedings that are threatened against it
that, if adversely determined, could have a Material Adverse Effect.

 

Q.                Maintenance of Existence; Change in Name or Organizational
State. The Borrower shall maintain and preserve its respective existence and all
rights and franchises material to its respective business. The Borrower shall
not change its name or the state in which it is organized without thirty (30)
days’ prior written notice to the Lender.

 

R.                 Anti-Terrorism Laws. The Borrower shall not (i) conduct any
business or engage in any transaction or dealing with any transaction relating
to, any property blocked pursuant to Executive Order No. 13224; or (ii) engage
in or conspire to engage in any transaction that evades or avoids, or attempts
to violate, any of the prohibitions set forth in Executive Order No. 13224, the
USA PATRIOT Act, or any other Anti-Terrorism Law. The Borrower shall deliver to
the Lender any certification or other evidence requested by the Lender,
confirming the Borrower’s compliance with this section.

 

S.                  Costs and Expenses. The Borrower will pay all costs and
expenses required to satisfy the conditions of this Agreement, including but not
limited to all recording expenses, the Lender’s reasonable attorney’s fees,
environmental reports, and insurance premiums.

 

T.                  Restriction on Indebtedness. The Borrower shall not incur
any Indebtedness other than (i) the Indebtedness pursuant to this Agreement,
(ii) Permitted Seller Acreage Purchase Financing, and (iii) as to all other
Indebtedness, in an aggregate amount that does not exceed $50,000 at any one
time outstanding.

 

24

 

 

U.                Authorization for Expenditure. Within five (5) days after the
Borrower receives an Authorization for Expenditure, the Borrower will provide to
the Lender a copy of the Authorization for Expenditure and all documents and
materials relating to it. The Borrower will elect timely to participate with
respect to an Authorization for Expenditure, except where (x) it would not be
prudent to do so and the Borrower promptly gives written notice to the Lender
that the Borrower is not doing so or (y) unless, at least five (5) days prior to
the deadline to make the election, the Borrower has requested in writing to the
Lender the Lender’s consent to the Borrower’s electing not to participate and
the Lender has so consented. The Borrower will comply with all of the Borrower’s
requirements with respect to an Authorization for Expenditure so as to maintain
all of the Borrower’s rights under the Authorization for Expenditure in full
force and effect unless the Borrower is contesting a requirement in good faith
by appropriate action and for which adequate reserves are being maintained in
accordance with GAAP and promptly gave the Lender written notice to the Lender
that the Borrower would be contesting.

 

V.                Joint Interest Billing Statement. The Borrower will pay timely
the amount that the Borrower is required to pay pursuant to each Joint Interest
Billing Statement that it receives unless the Borrower is contesting all or a
portion of the amount in good faith by appropriate action and for which adequate
reserves are being maintained in accordance with GAAP and promptly gave the
Lender written notice to the Lender that the Borrower would be contesting.

 

W.               Inspections. The Lender shall not be required to conduct any
inspection of the Borrower Property or the wells being drilled or in production
pursuant to Authorizations for Expenditure that relate to the Borrower Property.
It is expressly understood and agreed that the Lender assumes no liability or
responsibility for the satisfactory completion of the drilling of any such
wells, for the adequacy of funds advanced or disbursed pursuant hereto, for
inspections during drilling or production, or for any acts on the part of the
Borrower or other Persons to be performed in the drilling or the production of
any such wells.

 

X.                Material Adverse Occurrence. The Borrower promptly will notify
the Lender in writing as to any development in the business or affairs of the
Borrower that reasonably could be expected to have a Material Adverse Effect.

 

Y.                SEC Filings. The Borrower will notify the Lender in writing of
any filing that the Lender makes with the SEC within three (3) Business Days
after the Lender has made the filing.

 

Z.                 Projected G&A Budget. The Borrower will furnish the Lender
for its review and approval, prior to the beginning of the Borrower’s fiscal
year, commencing with fiscal year 2013, a proposed, quarter-by-quarter,
projected budget outlining anticipated general and administrative expenses for
the fiscal year, such projections to be accompanied by a certificate signed by a
Senior Officer of Borrower to the effect that such projections have been
prepared on the basis of sound financial planning practice consistent with past
budgets and financial statements and that such officer has no reason to question
the reasonableness of any material assumptions on which such projections were
prepared. The Lender will review the proposed budget and will provide within
ten (10) days after receiving it either the Lender’s approval or its proposed
changes or comments. If the Lender provides proposed changes or comments to the
proposed budget, the parties will cooperate to address them and to reach an
approved projected budget. If the Lender fails to respond within ten (10) days
after receiving the proposed budget, the Lender will be deemed to have approved
it. The Borrower may not exceed the amount of the budgeted general and
administrative expenditures set forth in an approved, projected budget with
respect to any quarter by more than twenty-five percent (25%) without the
Lender’s prior written consent, which will not be unreasonably withheld,
conditioned, or delayed, provided that no default or Event of Default shall
arise upon the Borrower’s failure to comply with the provisions of this Section
14(Z) unless and until the Lender first has delivered to the Borrower written
notice of such failure to comply and has afforded the Borrower sixty (60) days
to cure such failure, which cure may be accomplished by the Borrower’s
demonstrating to the Lender that the excess amount of general and administrative
cost expenditures have been, or will be timely, funded from sources other than
Excluded Revenues.

 

25

 

 

AA.          Notice of Damage or Loss. If a Borrower Property or Collateral is
damaged by fire or other casualty, or if there is a loss with respect to
Collateral, the Borrower will give promptly to the Lender written notice that
describes the Borrower Property or the Collateral and the nature of the damage
or the loss. For purposes of this section, Borrower Property will include a well
to which an Authorization for Expenditure applies with respect to a Borrower
Property.

 

BB.           Cash Sweep. Within five (5) days following the earlier of (I) the
Borrower’s timely filing of or (II) the due date for the filing of (i) its
Form 10-Q for each of the first three calendar quarters of a fiscal year of the
Borrower, commencing with the third quarter of the Borrower’s fiscal year 2012
and of (ii) its Form 10-K for a fiscal year for purposes of the fourth quarter
of a fiscal year of the Borrower, beginning with the Borrower’s fiscal year 2012
(and if either (x) the Borrower obtains an extension to the original due date
for filing any such form or (y) the Borrower does not timely file any such form,
within five (5) days following the due date of such form without any extension),
the Borrower will pay to the Lender ninety percent (90%) of the amount, if any,
of Adjusted Cash EBTDA. In connection with, or prior to, the Borrower’s making
the payment that is required to pursuant to this Section 14(BB), the Borrower
will provide to the Lender a Certificate of Chief Financial Officer of the
Borrower Regarding Adjusted Cash EBTDA, substantially in the form of Exhibit G,
that sets forth the calculation of the amount that is then-being paid by the
Borrower pursuant to this Section 14(BB) (or, if there is no excess amount to be
paid with respect to such period, the calculation that shows that there is no
excess amount).

 

CC.           Use of Excluded Revenues. Subject to (i) no prior occurrence of a
Revolving Credit Expiration Date and (ii) any other applicable provision of this
Agreement, the Borrower may use the amount of any Excluded Revenues for only the
following purposes: (i) to purchase additional Borrower Property; (ii) to pay
all or a portion of an Authorization for Expenditure; and (iii) to pay general
and administrative costs of the Borrower, subject to the limitations on payment
of such general and administrative costs that are set forth in Section 14(Z).

 

26

 

 

15.           EVENTS OF DEFAULT; REMEDIES.

 

A.                Any one or more of the following events shall constitute an
Event of Default hereunder and under the documents related hereto:

 

(1)               the Borrower shall default in the payment of principal or
interest payable to the Lender hereunder, under the Note or under any of the
other Loan Documents, as and when due;

 

(2)               the Borrower shall default in the payment of any fees or other
amounts payable to the Lender hereunder, under the Note or under any of the
other Loan Documents, and such failure shall continue for five (5) days after
written notice to the Borrower of such failure; or

 

(3)               other than an Event of Default that is described in another
provision of this Section 15(A), the Borrower shall fail to observe or perform
any covenant, condition or agreement to be observed or performed by it under any
of the Loan Documents for the applicable period of time that is set forth in
such Loan Document with respect to such covenant, condition, or agreement (or,
if no applicable period is set forth, for a period of thirty (30) days after
written notice, specifying such default and requesting that it be remedied,
given to the Borrower by the Lender, unless the Lender shall agree in writing to
an extension of such time prior to its expiration, or for such longer period as
may be reasonably necessary to remedy such default (other than defaults that can
be cured by a money payment) provided that the Borrower is proceeding with
reasonable diligence to remedy the same); or

 

(4)               the Borrower shall file a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any present or future state or
federal bankruptcy act or under any similar federal or state law, or shall be
adjudicated a bankrupt or insolvent, or shall make a general assignment for the
benefit of its creditors, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or law, or
shall be unable to pay its debts generally as they become due; or if an order
for relief under any present or future federal bankruptcy act or similar state
or federal law shall be entered against the Borrower; or if a petition or answer
requesting or proposing the entry of such order for relief or the adjudication
of the Borrower as a debtor or a bankrupt or its reorganization under any
present or future state or federal bankruptcy act or any similar federal or
state law shall be filed in any court and such petition or answer shall not be
discharged or denied within thirty (30) days after the filing thereof; or if a
receiver, trustee or liquidator of the Borrower or of all or substantially all
of the assets of the Borrower, of the Borrower Property or any part thereof, or
of the Collateral or any part thereof, shall be appointed in any proceeding
brought against the Borrower and shall not be discharged within thirty (30) days
of such appointment; or if the Borrower shall consent to or acquiesce in such
appointment; or if any property of the Borrower (including without limitation
the estate or interest of the Borrower in the Borrower Property or any part
thereof or in the Collateral or any part thereof) shall be levied upon or
attached in any proceeding; or

 

27

 

 

(5)               a judgment or judgments for the payment of money shall be
rendered or filed against the Borrower in excess of $50,000 individually and
$100,000 at any one time outstanding, and the Borrower, within thirty (30) days
thereafter and in any event prior to the execution thereof by the judgment
creditor, shall not discharge the same, procure a stay of execution thereof, or
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

 

(6)               any representation or warranty made by the Borrower herein or
in any document related hereto shall prove to be untrue or misleading in any
material respect, or any statement, certificate, or report furnished hereunder
or under any of the foregoing documents by or on behalf of the Borrower shall
prove to be untrue or misleading in any material respect on the date when the
facts set forth and recited therein are stated or certified; or

 

(7)               the Borrower shall liquidate, dissolve, terminate or suspend
its business operations or otherwise fail to operate its business in the
ordinary course, or sell all or substantially all of its assets, without the
prior written consent of the Lender; or

 

(8)               the Borrower shall fail to pay, withhold, collect or remit any
tax or tax deficiency when assessed or due (other than any tax or tax deficiency
that is being contested in good faith and by proper proceedings and for which
the Borrower shall have set aside on its books adequate reserves therefor) or
notice of any state or federal tax liens shall be filed or issued; or

 

(9)               any property of the Borrower shall be garnished, levied upon,
or attached in any proceeding and such garnishment or attachment shall remain
undischarged for a period of thirty (30) days during which execution has not
been effectively stayed; or

 

(10)           an event of default occurs under the terms of any other
Indebtedness of Borrower to the Lender whether any such Indebtedness is now
existing or hereafter arises and whether direct or indirect, due or to become
due, absolute or contingent, primary or secondary or joint or joint and several;
or

 

(11)           the failure to preserve or cause to be preserved all of the
Borrower’s rights and privileges with respect to the Borrower Property,
including an Authorization for Expenditure, or the Collateral and the failure
would have a Material Adverse Effect; or

 

28

 

 

(12)           any Loan Document, at any time, shall cease to be in full force
and effect or shall be judicially declared null and void, or the validity or
enforceability thereof shall be contested by the Borrower, or the Lender shall
cease to have a valid and perfected security interest having the priority
contemplated thereunder in the collateral described therein, other than by
action or inaction of the Lender, and any of the foregoing shall remain
unremedied for ten (10) days or more after receipt or notice thereof to the
Borrower from the Lender; or

 

(13)           the occurrence of a Balance Sheet Available Cash Shortfall and
the Borrower’s failure to remedy it within twenty (20) days from the date on
which the Balance Sheet Available Cash Shortfall arose; or

 

(14)           any lien created under this Agreement or any other Loan Document
ceases to be, or is not, a valid and perfected lien having a first priority
interest, subject to Permitted Interests, or

 

(15)           in the Lender’s reasonable opinion, any other item that would
have a Material Adverse Effect, but only after the Lender has given to the
Borrower written notice, specifying the item and requesting that it be remedied,
and the Borrower fails to remedy the item within twenty (20) days after the
written notice.

 

B.                Upon the occurrence at any time of any Event of Default, or at
any time thereafter, the Lender may (i) terminate the Revolving Line, and/or
(ii) declare the unpaid principal balance of, plus accrued interest on, plus all
other amounts due and owing under, the Note to be immediately due and payable,
upon contemporaneous notice to the Borrower, in which case the Note and all
amounts due hereunder or any other Loan Document shall be immediately due and
payable.

 

C.                The Lender also may suspend or refuse to make advances under
this Agreement and the Note if any Event of Default shall occur or if any event
or condition shall occur or exist that, with the giving of notice, the passage
of time, or both, would constitute an Event of Default.

 

D.               Upon the occurrence of an Event of Default, or at any time
thereafter, the Lender may exercise any or all of its rights and remedies under
the Loan Documents and the documents related hereto or thereto, and under
applicable law.

 

16.           ENVIRONMENTAL. The Borrower is primarily a passive nonoperator
working interest owner in, or with respect to, the Borrower Property with no
managerial control over operations on the Borrower Property. The Borrower shall
not become an active operator of any oil and gas properties without the written
consent of the Lender. In light of the foregoing, the Borrower makes the
following limited covenants in this Section 16:

 

A.               The Borrower has duly complied, and the Borrower Property and
all of the Borrower’s other assets and property comply, in all material respects
with all Environmental Law except where the failure to comply would not have a
Material Adverse Effect. There are no outstanding citations, notices, or orders
of noncompliance under any Environmental Law that were issued to the Borrower
with respect to, or, to the Borrower’s knowledge, that otherwise relate to, the
Borrower Property or the Borrower’s other assets or property.

 

29

 

 

B.                 To the Borrower’s knowledge, all required federal, state, and
local licenses, certificates, or permits under any applicable Environmental Law
have been issued with respect to the Borrower Property.

 

C.                 To the Borrower’s knowledge, other than any of the following
that do not constitute a violation of applicable Environmental Law or would not
have a Material Adverse Effect, (i) there are no visible signs of releases,
spills, discharges, leaks, or disposal of Hazardous Substances at, upon, under,
or within any Borrower Property; (ii) no Borrower Property ever has been used as
a treatment, storage, or disposal facility of Hazardous Substances; and (iii) no
Hazardous Substances are present on any Borrower Property.

 

D.                The Borrower shall not knowingly cause its business or
operations on the Borrower Property to be conducted in violation of applicable
Environmental Law.

 

E.                 If the Borrower obtains, gives, or receives notice of any
violation or alleged violation, request for information, or notification that it
is potentially responsible for investigation or cleanup of environmental
conditions at a Borrower Property, demand letter or complaint, order, citation,
or other notice with regard to any Hazardous Discharge or violation or alleged
violation of any Environmental Law affecting a Borrower Property or the
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person with authority to enforce an
Environmental Law, including any state or local governmental agency that is
responsible in whole or in part for environmental matters in the state in which
a Borrower Property is located or the United States Environmental Protection
Agency (any such Person or entity hereinafter the “Authority”), then the
Borrower, within five (5) Business Days, shall give written notice of the same
to the Lender detailing the facts and circumstances of which the Borrower is
aware giving rise to the Environmental Complaint. Such information is to be
provided to allow the Lender to protect its security interest in, and lien on,
the Borrower Property and the Collateral and is not intended to create, nor
shall it create, any obligation upon the Lender with respect thereto.

 

F.                  The Borrower promptly shall forward to the Lender copies of
any request for information, notification of potential liability, demand letter
relating to potential responsibility, or other notice given to, or received
from, an Authority (as defined in Section 16(E) hereof) with respect to the
investigation or cleanup of Hazardous Substances at any other site owned,
operated or used by the Borrower to dispose of Hazardous Substances and shall
continue to forward copies of correspondence between the Borrower and the
Authority regarding such claims to the Lender until the claim is settled. Such
information is to be provided solely to allow the Lender to protect the Lender’s
security interest in, and lien on, the Borrower Property and the Collateral and
is not intended to create, nor shall it create, any obligation upon the Lender
with respect thereto.

 

30

 

 

G.                The Borrower shall defend and indemnify the Lender and its
parent, directors, governors, officers, managers, employees, agents and
participants against, and shall hold the Lender and its parent, directors,
governors, officers, managers, employees, agents and participants harmless from,
all loss, liability, damage and expense, claims, costs, fines, and penalties,
including reasonable attorney’s fees, suffered or incurred by the Lender, its
parent, or any of the Lender’s directors, governors, officers, managers,
employees, agents, or participants under or on account of any Environmental Law,
including the assertion of any lien thereunder, with respect to the presence of
any Hazardous Substances affecting any Borrower Property, whether or not the
same originates or emerges from such Borrower Property, including any loss of
value of the Borrower Property as a result of the foregoing, except to the
extent such loss, liability, damage and expense is attributable to the gross
negligence or willful misconduct of the Lender, its parent, or any of the
Lender’s directors, governors, officers, managers, employees, agents, or
participants. The Borrower’s obligations under this Section 16(G) shall apply
whether or not any Authority (as defined in Section 16(E) hereof) has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Any amount payable under this Section 16(G) shall be due and payable
to the Lender upon demand therefor and receipt by the Borrower of a statement
from the Lender setting forth in reasonable detail the amount claimed and the
basis therefor. The Borrower’s obligations under this Section 16(G) shall not be
affected by the absence or unavailability of insurance covering the same or by
the failure or refusal of any insurance carrier to perform any obligation on its
part under any such policy of insurance. If any claim, action, or proceeding is
made or brought against the Lender, its parent, or any of the Lender’s
directors, governors, officers, managers, employees, agents, or participants
that is subject to the indemnity set forth in this Section 16(G), the Borrower
shall defend against the same, in its own name or, if necessary, in the name of
the Lender, its parent, or any of the Lender’s directors, governors, officers,
managers, employees, agents, or participants by attorneys retained by the
Borrower and approved by the Lender. Notwithstanding the foregoing, the Lender,
in its discretion, if it disapproves of the attorneys provided by the Borrower,
may engage the Lender’s own attorneys to defend, or to assist therein, and the
Borrower shall pay, or, on demand, shall reimburse the Lender for the payment
of, all reasonable fees and disbursements of the Lender’s own attorneys. All
obligations set forth in this Section 16(G) shall survive the Borrower’s payment
of the Note and other obligations under the Loan Documents, the foreclosure of
the Borrower Mortgage, the acceptance by the Lender (or an assignee designated
by the Lender) of a deed-in-lieu of foreclosure, and the termination of this
Agreement.

 

17.           NOTICES.  All notices, consents, requests, demands and other
communications hereunder shall be given to or made upon the respective parties
hereto at their respective addresses specified below or, as to any party, at
such other address as may be designated by it in a written notice to the other
party. All notices, requests, consents and demands hereunder shall be effective
when addressed in accordance with the preceding sentence and personally
delivered or duly deposited in the United States mails, certified or registered,
postage prepaid, or sent by electronic transmission with confirmed receipt from
the addressee by reply electronic transmission.

 

31

 

 

IF TO THE LENDER:

 

Dougherty Funding LLC

90 South Seventh Street

Suite 4300

Minneapolis, Minnesota 55402-4108

Attn: James A. Berman

Telephone No.: (612) 376-4031

Fax No.: (612) 673-0584

E-mail: jberman@doughertymarkets.com

 

IF TO THE BORROWER:

 

Black Ridge Oil & Gas, Inc.

10275 Wayzata Boulevard

Suite 310

Minneapolis, Minnesota 55305

Attn: James Moe

Telephone No.: (952) 426-0333

Fax No.: (952) 406-8518

E-mail: jmoe@blackridgeoil.com

 

18.           MISCELLANEOUS.

 

A.                Waivers.  No failure on the part of the Lender to exercise,
and no delay in exercising, any right or remedy hereunder or under applicable
law or any document or agreement related hereto shall impair any such right or
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. No making of an
Advance hereunder shall constitute a waiver of any of the conditions to the
Lender’s obligation to make further Advances nor, if the Borrower is unable to
satisfy any such condition, shall any such Advance have the effect of precluding
the Lender from thereafter declaring such inability to be an Event of Default as
hereinabove provided.

 

B.                 Expenses.  The Borrower shall reimburse the Lender for any
and all costs and expenses, including without limitation reasonable attorneys’
fees, paid or incurred by the Lender in connection with (i) the preparation of
the Loan Documents; (ii) the negotiation of any amendments, modifications, or
extensions to or of any of the Loan Documents requested by the Borrower and the
preparation of any and all documents necessary or desirable to effect such
amendments, modifications, or extensions; (iii) any and all other out-of-pocket
expenses of the Lender in connection with any of the transactions contemplated
hereby; and (iv) the enforcement by the Lender during the term hereof or
thereafter of any of the rights or remedies of the Lender under any of the
foregoing documents, instruments, or agreements or under applicable law, whether
or not suit is filed with respect thereto.

 

32

 

 

C.                 Amendments; Modifications.  The Loan Documents may not be
amended or modified, nor may any of their terms (including without limitation,
terms affecting the maturity of or rate of interest on the Note) be modified or
waived, except by written instruments signed by the Lender and the other party
or parties to such document.

 

D.                Successors.  This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns; provided, however, that the Borrower may not transfer or assign
(voluntarily, by operation of law, or otherwise) its rights to borrow hereunder
without the prior written consent of the Lender. The Lender’s consent to a
transfer or assignment shall not release the Borrower from its obligations under
the Loan Agreement.

 

E.                 Offsets.  Nothing in this Agreement shall be deemed a waiver
or prohibition of the Lender’s right of banker’s lien, offset, or counterclaim,
which right the Borrower hereby grants to the Lender.

 

F.                  Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

 

G.                Accounting.  Unless otherwise expressly provided herein, or
unless the Lender otherwise consents in writing, all accounting terms used
herein which are not expressly defined in this Agreement shall have the meanings
respectively given to them in accordance with GAAP and all financial statements
and reports furnished to the Lender hereunder shall be prepared, and all
computations and determinations pursuant hereto shall be made, in accordance
with GAAP and practices, applied on a basis not materially inconsistent with
that applied in preparing the respective financial statements referred to in
Sections 13(D) and 14(A) hereof.

 

H.                Governing Law; Construction. The Loan Documents shall be
governed by and construed in accordance with the internal law, and not the law
of conflicts, of the State of Minnesota, provided that a Borrower Mortgage for
any Borrower Property shall be governed by the laws of the state in which such
Borrower Property is located. Whenever possible, each provision of this
Agreement and/or any of the other Loan Documents and any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement and/or any of the
other Loan Documents or any other statement, instrument, or transaction
contemplated hereby or thereby or relating hereto or thereto should be held to
be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement and/or any of the other Loan Documents or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto. In the event of any conflict within, between, or among the provisions
of this Agreement and/or any of the other Loan Documents or any other statement,
instrument, or transactions contemplated hereby or thereby or relating hereto or
thereto, those provisions giving the Lender the greater right shall govern.

 

33

 

 

I.                   Jurisdiction; Waiver of Jury Trial.  The Borrower and the
Lender hereby submit themselves to the jurisdiction of the State of Minnesota
and the federal courts of the United States located in such state in respect of
all actions arising out of or in connection with the interpretation or
enforcement of this Agreement and the documents related hereto; the Borrower and
the Lender each irrevocably waives, to the fullest extent permitted by law, any
and all right to trial by jury in any legal proceeding commenced and conducted
in a court arising out of or relating to the Loan Documents or the transactions
contemplated hereby or thereby.

 

J.                   Headings.  The descriptive headings for the several
sections of this Agreement are inserted for convenience only and shall not
define or limit any of the terms or provisions hereof.

 

K.                Indemnification.  The Borrower shall indemnify the Lender and
its parent, directors, governors, officers, managers, employees, agents, and
participants for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Lender, its parent, or any of the Lender’s directors, governors,
officers, managers, employees, agents, or participants in any action by a third
party with respect to the Loan Documents, the transactions contemplated thereby,
the Borrower Property, and the Collateral; provided, however, that the Borrower
shall not be liable for any of the foregoing to the extent that they arise from
the gross negligence or willful misconduct of the Lender, its parent, or any of
the Lender’s directors, governors, officers, managers, employees, agents, or
participants. Any amount payable under this Section 18(K) shall be due and
payable to the Lender upon demand therefor and receipt by the Borrower of a
statement from the Lender setting forth in reasonable detail the amount claimed
and the basis therefor. The Borrower’s obligations under this Section 18(K)
shall not be affected by the absence or unavailability of insurance covering the
same or by the failure or refusal of any insurance carrier to perform any
obligation on its part under any such policy of insurance. If any claim, action,
or proceeding is made or brought against the Lender, its parent, or any of the
Lender’s directors, governors, officers, managers, employees, agents, or
participants that is subject to the indemnity set forth in this Section 18(K),
the Borrower shall defend against the same, in its own name or, if necessary, in
the name of the Lender, its parent, or any of the Lender’s directors, governors,
officers, managers, employees, agents, or participants by attorneys retained by
the Borrower and approved by the Lender. Notwithstanding the foregoing, the
Lender, in its discretion, if it disapproves of the attorneys provided by the
Borrower, may engage the Lender’s own attorneys to defend, or to assist therein,
and the Borrower shall pay, or, on demand, shall reimburse the Lender for the
payment of, all reasonable fees and disbursements of the Lender’s own attorneys.
All obligations set forth in this Section 18(K) shall survive the Borrower’s
payment of the Note and other obligations under the Loan Documents, the
foreclosure of the Borrower Mortgage, the acceptance by the Lender (or an
assignee designated by the Lender) of a deed-in-lieu of foreclosure, and the
termination of this Agreement.

 

L.                 Highest Lawful Rate.  Anything herein to the contrary
notwithstanding, the obligations of the Borrower under the Note shall be subject
to the limitation that payments of interest shall not be required to the extent
that contracting for or receipt thereof would be contrary to provisions of any
law applicable to the Lender limiting the highest rate of interest which may be
lawfully contracted for, charged, or received by the Lender.

 

34

 

 

M.               Termination of Revolving Line.  If all of the releases and
terminations to which Section 12(H) refers are not delivered to counsel for the
Lender (or to another Person that is acceptable to the Lender) for filing and
recording together with all amounts required for the payment of any necessary
fee, tax or expense to file and to record within thirty (30) days after the date
of the Original Agreement, the Lender may terminate this Agreement and the
Revolving Line by providing notice to the Borrower, at which time, the Borrower
will be obligated to pay within five (5) days of the date of the notice all
amounts, if any, due and owing to the Lender, this Revolving Line shall
terminate, the Borrower shall have no further right to borrow hereunder, and the
Lender will not be obligated under this Agreement to make any Advances to the
Borrower, and, upon the payment of all amounts, if any, due and owing to the
Lender, this Agreement will terminate (except as to provisions hereof that
expressly survive the termination of this Agreement). The Borrower and the
Lender believe that all releases and terminations to which Section 12(H) applies
have been executed and recorded and all amounts required for payment to file and
to record have been paid.

 

N.                Cumulative Rights and Remedies. The rights and remedies of
Lender specified in this Agreement shall be in addition to, and not exclusive
of, any other rights and remedies which Lender would otherwise have at law, in
equity or by statute, and all such rights and remedies, together with Lender’s
rights and remedies under the other Loan Documents, are cumulative and may be
exercised individually, concurrently, successively and in any order.

 

O.                Time of the Essence. Time is of the essence of this Agreement.

 

P.                  No Agency. Lender is not the agent or representative of
Borrower, and Borrower is not the agent or representative of Lender, and nothing
in this Agreement will be construed to make Lender liable to anyone for goods
delivered or services performed upon the Premises or for debts or claims
accruing against Borrower.

 

Q.                No Partnership or Joint Venture. Neither anything contained
herein nor the acts of the parties hereto will be construed to create a
partnership or joint venture between the Borrower and the Lender.

 

R.                 No Third-Party Beneficiaries. All conditions to the
obligations of Lender to make Advances hereunder are imposed solely and
exclusively for the benefit of Lender and its assigns and no other Person will
have standing to require satisfaction of such conditions or be entitled to
assume that Lender will not make disbursements in the absence of strict
compliance with any or all thereof and no other Person, under any circumstances,
will be deemed to be beneficiary of such conditions, any or all of which may be
waived in whole or in part by Lender at any time if Lender in its sole
discretion deems it advisable to do so.

 

35

 

 

S.                  Partial Invalidity. In the event any one or more of the
provisions contained in this Agreement shall be for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been set forth herein.

 

T.                  Confidential Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' parent, directors, governors,
officers, managers, employees, and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (e) to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations (it being understood in each case that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (f) with the
consent of the Borrower, or (g) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 18(T) or
(ii) becomes available to Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section 18(T), "Information" means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 18(T) shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to such Person’s
own confidential information.

 

U.                Release of Liens. The Lender shall promptly release all of its
liens on sales or transfers of a Borrower Property or Collateral permitted by
this Agreement or any other Loan Document, but the proceeds received by the
Lender in a sale or transfer of a Borrower Property or Collateral shall be
subject to such liens.

 

V.                Entire Agreement. This Agreement, the other Loan Documents and
the other documents mentioned herein set forth the entire agreement of the
parties with respect to the Loan and supersede all prior written or oral
understandings and agreements with respect thereto.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.

SIGNATURE PAGE FOLLOWS.]

 



36

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

  DOUGHERTY FUNDING LLC       By:  /s/ James A. Berman    

James A. Berman

Senior Vice President

 

 

 

 

 

 

 



37

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 





  BLACK RIDGE OIL & GAS, INC.       By:  /s/ Kenneth DeCubellis    

Kenneth DeCubellis

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 



38

 

  

EXHIBIT A

 

FORM OF BORROWER MORTGAGE

 

MORTGAGE,

ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT

FROM

 

BLACK RIDGE OIL & GAS, INC.,

a Delaware corporation
(Organizational No. 4810064)

 

 

TO





DOUGHERTY FUNDING LLC



Dated ______, 201__

 

A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

 

THIS INSTRUMENT COVERS, AMONG OTHER THINGS, (A) GOODS WHICH ARE OR ARE TO BECOME
FIXTURES RELATED TO THE REAL PROPERTY DESCRIBED HEREIN, AND (B) AS-EXTRACTED
COLLATERAL RELATED TO THE REAL PROPERTY DESCRIBED HEREIN (INCLUDING OIL, GAS AND
OTHER MINERALS AND ACCOUNTS ARISING OUT OF THE SALE AT THE WELLHEAD OR MINEHEAD
THEREOF). THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE
REAL ESTATE, MORTGAGE, OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN
EXHIBIT A HERETO AND SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FIXTURE
FILING AND AS A FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL. THE
MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED, WHICH INTEREST
IS DESCRIBED IN SECTION 1.1 OF THIS INSTRUMENT.

 

WHEN RECORDED OR FILED RETURN TO:

 

Dougherty Funding LLC

90 South Seventh Street, Suite 4300

Minneapolis, Minnesota 55402

 

THIS DOCUMENT PREPARED BY:

 

Winthrop & Weinstine, P.A. (PWM)

225 South Sixth Street, Suite 3500

Minneapolis, Minnesota 55402 

 

 



1

 

 

MORTGAGE,
ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING
AND FINANCING STATEMENT
(this “Mortgage”)

 

ARTICLE I.

Granting Clauses; Secured Indebtedness

 

Section 1.1. Grant and Mortgage. Black Ridge Oil & Gas, Inc., a Delaware
corporation (herein called “Mortgagor”), for and in consideration of the sum of
Twenty Million and 00/100 Dollars ($20,000,000.00) to Mortgagor in hand paid and
for other good and valuable consideration received, and in order to secure the
payment of the secured indebtedness herein referred to and the performance of
the obligations, covenants, agreements, warranties and undertakings of Mortgagor
herein described, does hereby GRANT, BARGAIN, SELL, ASSIGN, MORTGAGE, WARRANT,
TRANSFER AND CONVEY to Dougherty Funding LLC (“Mortgagee”), the following
described properties, rights, and interests (the “Mortgaged Properties”), SAVE
and EXCEPT the Excluded Properties (as herein defined) located on any Mortgaged
Properties:

 

The oil, gas or other mineral leases, properties, mineral servitudes and mineral
rights that are described in Exhibit A attached hereto and made a part hereof;

 

Without limitation of the foregoing, all other right, title and interest of
Mortgagor of whatever kind or character (whether now owned or hereafter acquired
by agreement or operation of law or otherwise) in and to (i) the leases or other
agreements described in Exhibit A hereto, together with all renewals,
extensions, substitutions, ratifications, supplements and replacements thereto,
(ii) any other leases or agreements which cover or pertain to the lands
described or referred to in Exhibit A, even if such leases or other agreements
are not described or are incorrectly or insufficiently described on Exhibit A,
together with all renewals, extensions, substitutions, ratifications,
supplements and replacements thereto, and (iii) the lands described or referred
to in Exhibit A (or described or referred to in any of the instruments described
or referred to in Exhibit A), in each case without regard to any limitations as
to specific lands or depths that may be set forth in Exhibit A hereto or in any
of the leases or other agreements described in Exhibit A hereto;

 

All of Mortgagor’s rights, titles and interests (whether now owned or hereafter
acquired by agreement or operation of law or otherwise) in, to or under all
presently existing and hereafter created oil, gas or mineral unitization,
pooling or communitization agreements, declarations or orders, and in and to the
properties, rights and interests covered and the units created thereby
(including units formed under orders, rules, regulations or other official acts
of any federal, state or other authority having jurisdiction), which cover,
affect or otherwise relate to the properties, rights and interests described in
clauses A or B above;

 

2

 

 

All of Mortgagor’s rights, titles and interests (whether now owned or hereafter
acquired by agreement or operation of law or otherwise) in, to or under all
presently existing and hereafter created operating agreements, equipment leases,
production sales contracts, purchase, exchange and processing contracts and
agreements, transportation agreements, utility agreement, gathering agreements,
gas balancing agreements, farm-out or farm-in agreements, salt water disposal
agreements, area of mutual interest agreements, licenses, permits, and other
contracts, agreements or regulatory approvals which cover, affect, or otherwise
relate to the properties, rights and interests described in clauses A, B or C
above or to the operation of such properties, rights and interests or to the
production, exchange, treating, handling, storage, processing, transporting
sale, purchase, or marketing of oil, gas, other hydrocarbons, or other minerals
produced from (or allocated to) such properties, rights and interests (including
those contracts listed in Exhibit A hereto), as same may be amended or
supplemented from time to time;

 

All of Mortgagor’s rights, titles and interests (whether now owned or hereafter
acquired by agreement or operation of law or otherwise) in, to and under all
improvements, facilities, infrastructure, equipment, fixtures, and other real,
immovable, personal or immovable property (including all platforms, wells,
pumping units, wellhead equipment, tanks, pipelines, flow lines, gathering
lines, compressors, dehydration units, separators, meters, buildings, injection
facilities, salt water disposal facilities, and power, telephone and telegraph
lines), and all fee interests, easements, servitudes, rights-of-way, surface
leases, licenses, permits and other surface rights, which are now or hereafter
used, or held for use, in connection with the properties, rights and interests
described in clauses A, B, C or D above, or in connection with the operation of
such properties, rights and interests, or in connection with the treating,
handling, storing, processing, transporting or marketing of oil, gas, other
hydrocarbons, or other minerals produced from (or allocated to) such properties,
rights and interests; and

 

All of Mortgagor’s rights, estates, powers and privileges appurtenant to any of
the foregoing.

 

Notwithstanding any provision in this Mortgage to the contrary, in no event is
(a) any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation), which is located within an area having special flood hazards and in
which flood insurance is available under the National Flood Insurance Act of
1968, or (b) any interest held by Mortgagor in and to the surface of the lands
underlying said Building or Manufactured (Mobile) Home, insofar and only insofar
as such lands lie directly below said Building or Manufactured (Mobile) Home
(such Buildings, Manufactured (Mobile) Homes and lands are collectively referred
to herein as, the “Excluded Properties”), included in the definition of
“Mortgaged Properties”, and no Excluded Properties are encumbered by this
Mortgage. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now in effect, (ii) the Flood Disaster
Protection Act of 1973 as now in effect, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as now in
effect, and (iv) the Flood Insurance Reform Act of 2004 as now in effect.

 

3

 

 

Any fractions or percentages specified on attached Exhibit A in referring to the
Mortgagor’s interests are solely for purposes of the warranties made by the
Mortgagor pursuant to ARTICLE II hereof and shall in no manner limit the quantum
of interest affected by this Section 1.1 with respect to any Mortgaged Property.

 

TO HAVE AND TO HOLD the Mortgaged Properties unto Mortgagee, and its successors
and assigns, upon the terms, provisions and conditions herein set forth.
Mortgagor will warrant and defend title to the Property (as herein defined)
against the claims and demands of all Persons claiming or to claim the same or
any part thereof, free and clear of all liens, security interests, and
encumbrances except for “Permitted Interests” (as defined in the Credit
Agreement referred to below, and herein so called).

 

Section 1.2. Scope of Mortgage. This Mortgage is a mortgage, a security
agreement, a financing statement and an assignment. This Mortgage covers real
property, and personal property (including goods that are or are to become
fixtures and as-extracted collateral), and all proceeds thereof.

 

Section 1.3. Grant of Security Interest. To further secure the payment of the
secured indebtedness herein referred to and the performance of the obligations,
covenants, agreements, warranties, and undertakings of Mortgagor herein
described, Mortgagor hereby grants to Mortgagee (as herein defined) a security
interest in the entire interest of Mortgagor (whether now owned or hereafter
acquired by operation of law or otherwise) in and to:

 

(a)                the Mortgaged Properties, to the extent the Mortgaged
Properties consist of fixtures and personal property;

 

(b)               all oil, gas, other hydrocarbons, and other minerals at any
time produced from or allocated to the Mortgaged Properties and all products
processed or obtained therefrom (herein collectively called the “Production”),
together with all accounts arising out of the sale of Production and all other
proceeds of Production (regardless of whether or not the Production, such
accounts and such proceeds constitute “as-extracted collateral” under the UCC),
and all liens and security interests securing payment of the proceeds of
Production, including those liens and security interests provided for under (i)
statutes enacted in the jurisdictions in which the Mortgaged Properties are
located, or (ii) statutes made applicable to the Mortgaged Properties under
federal law (or some combination of federal and state law);

 

(c)                without limitation of or by any other provisions of this
Section 1.3, all payments received in lieu of Production (regardless of whether
such payments accrued, or the events which gave rise to such payments occurred
on, before or after the date hereof), including “take or pay” payments and
similar payments, payments received in settlement of or pursuant to a judgment
rendered with respect to take or pay or similar obligations or other obligations
under a production sales contract, payments received in buyout or buydown or
other settlement of a production sales contract, and payments received under a
gas balancing or similar agreement as a result of (or received otherwise in
settlement of or pursuant to judgment rendered with respect to) rights held by
Mortgagor as a result of Mortgagor (or its predecessors in title) taking or
having taken less gas from lands covered by a Mortgaged Property (or lands
pooled or unitized therewith) than their ownership of such Mortgaged Property
would entitle them to receive (the payments described in this subsection (b)
being herein called “Payments in Lieu of Production”);

 

4

 

 

(d)               all equipment, inventory, improvements, fixtures, accessions,
goods, and other personal property or movable property of whatever nature now or
hereafter located on or used or held for use in connection with the Mortgaged
Properties (or in connection with the operation thereof or the treating,
handling, storing, processing, transporting, or marketing of Production), and
all licenses and permits of whatever nature now or hereafter used or held for
use in connection with the Mortgaged Properties (or in connection with the
operation thereof or the treating, handling, storing, processing, transporting,
or marketing of Production), and all renewals or replacements of the foregoing
or substitutions for the foregoing;

 

(e)                all accounts, contracts, contract rights, choses in action
(i.e., rights to enforce contracts or to bring claims thereunder) and general
intangibles of any kind (regardless of whether the same arose, or the events
which gave rise to the same occurred, on or before or after the date hereof) in
any way related to the Mortgaged Properties, the operation thereof (whether
Mortgagor is operator or non-operator or otherwise), or the treating, handling,
separation, stabilization, storing, processing, transporting, gathering, sale or
marketing of Production (including any of the same relating to payment of
proceeds of Production or to payment of amounts which could constitute Payments
in Lieu of Production);

(f)                without limitation of or by the foregoing, all rights and
interests of Mortgagor under any Hedging Contract now or hereafter existing;

 

(g)               all geological, geophysical, engineering, accounting, title,
legal, and other technical or business data concerning the Mortgaged Properties,
the Production or any other item of Property (as herein defined), which data is
now or hereafter in the possession of Mortgagor or in which Mortgagor can
otherwise grant a security interest, and all books, files, records, magnetic
media, software, and other forms of recording or obtaining access to such data;

 

(h)               without limitation of or by any of the foregoing, all rights,
titles and interests now owned or hereafter acquired by Mortgagor in any and all
goods, inventory, equipment, as-extracted collateral, documents, money,
instruments, intellectual property, certificated securities, uncertificated
securities, investment property, letters of credit, rights to proceeds of
written letters of credit and other letter-of-credit rights, commercial tort
claims, deposit accounts, payment intangibles, general intangibles, contract
rights, chattel paper (including electronic chattel paper and tangible chattel
paper), rights to payment evidenced by chattel paper, software, supporting
obligations and accounts, wherever located, and all rights and privileges with
respect thereto (all of the properties, rights and interests described in
subsections (a), (b), (c), (d), (e), (f) and (g) above, subsection (i) below,
and this subsection (h) being herein sometimes collectively called the
“Collateral”); and

 

(i)                 all proceeds of the Collateral (the Mortgaged Properties,
the Collateral, and the proceeds of the Mortgaged Properties and of the
Collateral being herein sometimes collectively called the “Property”).

 

5

 

 

provided, however, that if the grant of a security interest or Lien under
Section 1.1 or this Section 1.3 with respect to any contract, easement, right of
way, surface lease, personal property lease or other agreement is prohibited
thereunder and the violation of such prohibition would cause Mortgagor to lose
its interest in or rights with respect to such contract, easement, right of way,
surface lease, personal property lease or other agreement, Mortgagor shall be
deemed not to have granted such security interest or Lien therein or thereon to
the extent that such prohibition is enforceable and applicable.

 

Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Collateral and the grant of the foregoing security
interest which are defined in the UCC, as defined below, shall have the meanings
assigned to them in Article 9 (or, absent definition in Article 9, in any other
Article) of the UCC, as those meanings may be amended, revised or replaced from
time to time. Notwithstanding the foregoing, the parties intend that the terms
used herein which are defined in the UCC have, at all times, the broadest and
most inclusive meanings possible. Accordingly, if the UCC shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively than the UCC in effect on the date of this Mortgage, then such term,
as used herein, shall be given such broadened meaning. If the UCC shall in the
future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the UCC in effect on the date of this
Mortgage, such amendment or holding shall be disregarded in defining terms used
in this Mortgage.

 

Section 1.4. Loan Documents, Hedging Obligations, and Other Obligations. This
Mortgage is made to secure and enforce the payment and performance of the
following obligations, indebtedness, Revolving Line, and liabilities:

 

(a)                All indebtedness and other obligations of Mortgagor now or
hereafter incurred or arising pursuant to the provisions of that certain Amended
and Restated Secured Revolving Credit Agreement dated as of September 5, 2012
between Mortgagor and Mortgagee, and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (such Secured
Revolving Credit Agreement as the same may from time to time be supplemented,
amended or modified, and all other agreements given in substitution therefor or
in restatement, renewal or extension thereof, in whole or in part, being herein
called the “Credit Agreement”);

 

(b)               The “Revolving Line” (as defined in the Credit Agreement and
used with the same meaning herein) in the aggregate principal amount of up to
$20,000,000.00, that may be made from time to time by Mortgagee to Mortgagor
pursuant to the Credit Agreement, and the promissory note evidencing such
Revolving Line, bearing interest as now or hereafter provided in the Credit
Agreement and having a final maturity date on or before March 31, 2014 unless
otherwise extended pursuant to the Credit Agreement or by amendment thereto;

 

(c)                Payment and performance of all Hedging Obligations;

 

(d)               All other indebtedness and other obligations now or hereafter
incurred or arising pursuant to the provisions of the Credit Agreement, this
Mortgage or any other instrument now or hereafter evidencing, governing,
guaranteeing or securing the “secured indebtedness” (as herein defined) or any
part thereof or otherwise executed in connection with any advance or loan
evidenced or governed by the Credit Agreement (the Credit Agreement, any and all
promissory notes issued thereunder, this Mortgage and such other instruments
being herein sometimes collectively called the “Loan Documents”);

 

6

 

 

(e)                All interest on any of the foregoing, whether presently or
hereafter agreed to, and all costs and expenses of Mortgagee in enforcing its
rights and remedies hereunder; and

 

(f)                All other loans and future advances made by Mortgagee to
Mortgagor and all other debts, obligations and liabilities of Mortgagor of every
kind and character now or hereafter existing in favor of Mortgagee, whether
direct or indirect, primary or secondary, joint or several, fixed or contingent,
and whether originally payable to Mortgagee or to a third party and subsequently
acquired by Mortgagee, it being contemplated that Mortgagor may hereafter become
indebted to Mortgagee for such further debts, obligations and liabilities.

 

Without limiting the generality of the foregoing, this Mortgage secures the
payment of all amounts that constitute part of the secured indebtedness and
would be owed by Mortgagor to Mortgagee under the Loan Documents but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Mortgagor.

 

In addition to the obligations otherwise described in this Mortgage, this
Mortgage secures the following (collectively, the “Future Advances”): (i) all
future advances from Mortgagee to Mortgagor made under or pursuant to the Credit
Agreement or the other Loan Documents; and (ii) all amounts disbursed by
Mortgagee under any other provision of this Mortgage. The Future Advances are
part of the secured indebtedness. The Future Advances are secured by this
Mortgage whether or not Mortgagee is obligated to make the Future Advances. The
Future Advances are secured as if made on the date of this Mortgage. It is
expressly agreed that the lien and security interest of this Mortgage shall
continue despite the fact that the indebtedness evidenced by the Loan Documents
may, from time to time, be fully paid, and despite that the aggregate amount of
the advances evidenced by the Loan Documents may exceed the initial aggregate
principal balance secured by this Mortgage and despite that certain advances may
be non-obligatory, until the obligations of Mortgagee to make further advances
under the Loan Documents is terminated and all of the secured indebtedness is
fully and finally paid or performed and no further secured indebtedness may
thereafter arise.

 

Section 1.5. Certain Defined Terms.

 

(a)                The indebtedness referred to in Section 1.4, and all
renewals, extensions and modifications thereof, and all substitutions therefor,
in whole or in part, are herein sometimes collectively referred to as the
“secured indebtedness” or the “indebtedness secured hereby”.

 

(b)               “Applicable Rate” means the rate in effect at any time in
question with respect to Revolving Line pursuant to the Credit Agreement.

 

(c)                “Credit Party” means Mortgagor.

 

7

 

 

(d)               “Hedging Contract” means any written or unwritten agreement
now existing or hereafter entered into that provides for (i) any rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap
or collar, commodity floor, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions), (ii) any type
of transaction that is similar to any transaction referred to in clause (i)
above that is currently, or in the future becomes, recurrently entered into in
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, economic
indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are to be made, or (iii) any combination of the foregoing
transactions

 

(e)                “Hedging Obligation” means any obligation of any Credit Party
arising from time to time under any Hedging Contract heretofore, presently or
hereafter entered into with a Secured Counterparty; provided that if any Person
that was a Secured Counterparty ceases to be a Secured Counterparty, the Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into during or prior to the time such Person was a Secured
Counterparty and shall not include any obligations arising from any transaction
entered into after such Person ceases to be a Secured Counterparty.

 

(f)                “Indemnified Persons” means Mortgagee and its parent,
directors, governors, officers, managers, employees, participants, agents, and
successors and assigns.

 

(g)               “Permitted Transfers” means (a) the sale of Hydrocarbons (as
defined in the Credit Agreement) and seismic data in the ordinary course of
business; (b) farm-outs of undeveloped acreage and assignments in connection
with such farm-outs; (d) sales or other dispositions of Borrower Properties (as
defined in the Credit Agreement) or any interest therein; provided that the
following are satisfied: (i) at least seventy-five percent (75%) of the
consideration received in respect of such sale, farm-out, or other disposition
shall be cash, or (ii) new Borrower Property (as defined in the Credit
Agreement) or any combination of (i) and (ii); and (e) the sale, disposal or
other disposition of Collateral (as defined in the Credit Agreement) (x) where
it represents the sale or transfer of tangible personal property that is no
longer necessary for the business of the Mortgagor or is replaced by property of
at least comparable value and use and (y) other dispositions and sales of
Collateral, without Mortgagee’s consent, having a fair market value not to
exceed $50,000 in the aggregate during the term of this Mortgage

 

(h)               “Person” means an individual, corporation, general
partnership, limited partnership, limited liability company, association, joint
stock company, trust or trustee thereof, estate or executor thereof,
governmental agency or authority, or any other legally recognizable entity.

 

8

 

 

(i)                 “Secured Counterparty” means Mortgagee and any affiliate of
Mortgagee.

 

(j)                 “UCC” means the Uniform Commercial Code as enacted from time
to time as part of the laws applicable to this Mortgage pursuant to Section
5.19.

 

ARTICLE II.

Representations, Warranties and Covenants

 

Section 2.1. Mortgagor represents, warrants, and covenants as follows:

 

(i)                 Title and Liens. Mortgagor has, and Mortgagor covenants to
maintain, good and Defensible Title (as defined in the Credit Agreement) to the
fee interests in real property and the oil and gas leasehold interests
comprising the Property, in each case free and clear of all liens, security
interests, and encumbrances except for Permitted Interests. The ownership by
Mortgagor of the Mortgaged Properties does and will, with respect to each well
or unit identified on Schedule I attached to the Credit Agreement and made a
part hereof by this reference, entitle Mortgagor to receive (subject to the
terms and provisions of this Mortgage) a decimal or percentage share of the oil,
gas and other hydrocarbons produced from, or allocated to, such well or unit
equal to not less than the decimal or percentage share that Mortgagor previously
has provided to Mortgagee for such well or unit (subject to deviations that are
acceptable to Mortgagee), and cause Mortgagor to be obligated to bear a decimal
or percentage share of the cost of operation of such well or unit equal to not
more than the decimal or percentage share that Mortgagor previously has provided
to Mortgagee for such well or unit (subject to deviations that are acceptable to
Mortgagee). The above-described shares of production which Mortgagor is entitled
to receive and shares of expenses which Mortgagor is obligated to bear are not
and will not be subject to change (other than changes which arise pursuant to
non-consent provisions of operating agreements described in Exhibit A in
connection with operations hereafter proposed), except, and only to the extent
that, such changes are acceptable to Mortgagee. There is not and will not be any
unexpired financing statement covering any part of the Property on file in any
public office naming any party other than Mortgagee as secured party and other
than Permitted Interests.

 

(a)                No Sale or Disposal Without Consent. Except for Permitted
Transfers or as otherwise may be expressly permitted herein or under the Credit
Agreement, Mortgagor will not sell, exchange, lease, transfer, release or
otherwise dispose of any part of, or interest in, the Property.

 

(b)               Defense of Mortgage. If the validity or priority of this
Mortgage or of any rights, titles, liens or security interests created or
evidenced hereby with respect to the Property or any part thereof or the title
of Mortgagor to the Property shall be endangered or questioned or shall be
attacked directly or indirectly or if any legal proceedings are instituted
against Mortgagor with respect thereto, Mortgagor will give prompt written
notice thereof to Mortgagee and at Mortgagor’s own cost and expense will
diligently endeavor to cure any defect that may be developed or claimed, and
will take all necessary and proper steps for the defense of such legal
proceedings, including the employment of counsel, the prosecution or defense of
litigation and the release or discharge of all adverse claims, and Mortgagee
(whether or not named as a party to legal proceedings with respect thereto) is
hereby authorized and empowered to take such additional steps as in its judgment
and discretion may be necessary or proper for the defense of any such legal
proceedings or the protection of the validity or priority of this Mortgage and
the rights, titles, liens and security interests created or evidenced hereby,
including the employment of independent counsel, the prosecution or defense of
litigation, the compromise or discharge of any adverse claims made with respect
to the Property, the purchase of any tax title and the removal of prior liens or
security interests, and all expenditures so made of every kind and character
shall be a demand obligation (which obligation Mortgagor hereby expressly
promises to pay) owing by Mortgagor to Mortgagee and shall bear interest from
the date expended until paid as described in Section 2.3 hereof, and the party
incurring such expenses shall be subrogated to all rights of the Person
receiving such payment.

 

9

 

 

(c)                Insurance. Mortgagor will carry insurance as required under
the Credit Agreement. In the event of foreclosure of this Mortgage, or other
transfer of title to the Property in extinguishment in whole or in part of the
secured indebtedness, all right, title and interest of Mortgagor in and to such
policies then in force concerning the Property and all proceeds payable
thereunder shall, to the maximum extent permitted under applicable law,
thereupon vest in the purchaser at such foreclosure or other transferee in the
event of such other transfer of title.

 

(d)               Further Assurances. Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in any other Loan Document, or in the
execution or acknowledgment of this Mortgage or any other Loan Document,
(ii) execute, acknowledge, deliver and record or file such further instruments
(including further deeds of trust, mortgages, security agreements, financing
statements, continuation statements, and assignments of production, accounts,
funds, contract rights, general intangibles, and proceeds) and do such further
acts, as may be necessary, desirable or proper to carry out more effectively the
purposes of this Mortgage and the other Loan Documents, and (iii) execute,
acknowledge, deliver, and file or record any financing statement, notice,
document or instrument reasonably requested by Mortgagee to protect the liens or
the security interests hereunder against the rights or interests of third
persons. Mortgagor shall pay all reasonable costs connected with any of the
foregoing.

 

(e)                Not a Foreign Person. Mortgagor is not a “foreign person”
within the meaning of Sections 1445 and 7701 of the Internal Revenue Code of
1986, as amended, (i.e. Mortgagor is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and any regulations promulgated thereunder).

 

(f)                Payment and Performance. Mortgagor will make due and punctual
payment of all secured indebtedness as the same become due and payable, whether
at a date for payment of a fixed installment, or contingent or other payment, or
as a result of acceleration or otherwise. Mortgagor will timely and properly
perform all of its covenants and agreements under this Mortgage or the Loan
Documents and will not permit a default to occur hereunder or thereunder.

 

Section 2.2. [Intentionally Deleted]

 

10

 

 

Section 2.3. Performance on Mortgagor’s Behalf. Mortgagor agrees that if
Mortgagor fails to perform any act or to take any action which Mortgagor is
required to perform or take hereunder or under any of the Loan Documents, or to
pay any money which Mortgagor is required to pay under any of the Loan
Documents, Mortgagee, in Mortgagor’s name or Mortgagee’s own name, may perform
or cause to be performed such act or take such action or pay such money, and any
expenses so incurred by Mortgagee and any money so paid by Mortgagee shall be a
demand obligation owing by Mortgagor to Mortgagee (which obligation Mortgagor
hereby expressly promises to pay) and Mortgagee, upon making such payment, shall
be subrogated to all of the rights of the Person receiving such payment.
Mortgagee will use its best efforts to give notice to Mortgagor of an action
taken by Mortgagee pursuant to the preceding sentence, but Mortgagee will not be
liable for its failure to give notice, and any failure by Mortgagee to give
notice will not affect Mortgagee’s rights under this Mortgage. Each amount due
and owing by Mortgagor to Mortgagee pursuant to this Section 2.3 or any other
section of this Mortgage that refers to the Applicable Rate shall bear interest
each day, from the date of such expenditure or payment until paid, at the
Applicable Rate; and all such amounts, together with such interest thereon,
shall be a part of the secured indebtedness and shall be secured by this
Mortgage.

 

Section 2.4. Recording. Mortgagor will cause this Mortgage and all amendments
and supplements thereto and substitutions therefor and all financing statements
and continuation statements relating thereto to be recorded, filed, re-recorded
and refiled in such manner and in such places as Mortgagee shall reasonably
request and will pay all such recording, filing, re-recording and refiling
taxes, fees and other charges.

 

Section 2.5. Reporting Compliance. Mortgagor agrees to comply with any and all
reporting requirements applicable to the transactions relating to the secured
indebtedness that are set forth in any law, statute, ordinance, rule,
regulation, order or determination of any governmental authority, and further
agrees upon request of Mortgagee to furnish Mortgagee with evidence of such
compliance.

 

Section 2.6. Release of Mortgage. Upon the payment and satisfaction in full of
the secured indebtedness, the termination or expiration of the commitment of
Mortgagee to extend credit to any Credit Party under the Credit Agreement, and
the termination of the Credit Agreement and all transactions under Hedging
Contracts in accordance with the terms thereof, this Mortgage will terminate,
and Mortgagee will, at Mortgagor’s request and expense, execute and deliver to
Mortgagor such documents as Mortgagor shall reasonably request to evidence such
termination and the release of the liens and security interests created hereby.

 

(b)               Partial Release of Mortgage Upon Permitted Transfer of
Property. Notwithstanding anything to the contrary in this Mortgage, Mortgagor
shall have the right to make, and Mortgagee hereby consents to, any Permitted
Transfer. Upon any Permitted Transfer, the Property that is the subject of the
Permitted Transfer shall be deemed released from the lien of this Mortgage, but
the proceeds received by Mortgagor in exchange for the Property that Mortgagor
transfers in the Permitted Transfer shall be subject to the lien of this
Mortgage. Upon request, Mortgagee shall execute and deliver to Mortgagor such
documents as Mortgagor shall reasonably request to evidence such release.

 

11

 

 

Section 2.7. Survival of Indemnities; Reinstatement. Notwithstanding any release
of this Mortgage (and whether or not expressly reserved in any instrument of
release), the indemnifications and other rights that this Mortgage or the Credit
Agreement contemplate will continue in effect following the release hereof shall
continue in effect unaffected by such release. If any payment of any secured
indebtedness is held to constitute a preference or a voidable transfer under
applicable state or federal laws, or if for any other reason Mortgagee is
required to refund such payment to the payor thereof or to pay the amount
thereof to any third party, this Mortgage shall be reinstated to the extent of
such payment or payments.

 

ARTICLE III.

Assignment of Production, Accounts, and Proceeds

 

Section 3.1. Assignment of Production and Production Proceeds. Mortgagor does
hereby absolutely and unconditionally assign, transfer and set over to Mortgagee
(a) all Production and all other as-extracted collateral that relates or accrues
to Mortgagor’s interests in the Mortgaged Properties and (b) all proceeds of the
foregoing (including all as-extracted collateral constituting proceeds) and all
Payments in Lieu of Production (which proceeds and Payments in Lieu of
Production are herein collectively called “Production Proceeds”), together with
the immediate and continuing right to collect and receive such Production
Proceeds. Mortgagor directs and instructs any and all purchasers of any
Production to pay to Mortgagee all of the Production Proceeds accruing to
Mortgagor’s interest until such time as such purchasers have been furnished with
evidence that all secured indebtedness has been paid and that this Mortgage has
been released. Mortgagor agrees that no purchaser of Production shall have any
responsibility for the application of any funds paid to Mortgagee.

 

Section 3.2. Effectuating Payment of Production Proceeds to Mortgagee. Mortgagor
agrees to execute and deliver any and all transfer orders, division orders and
other instruments that may be requested by Mortgagee or that may be required by
any purchaser of any Production for the purpose of effectuating payment of the
Production Proceeds to Mortgagee. If under any existing sales agreements, other
than division orders or transfer orders, any Production Proceeds are required to
be paid by the purchaser to Mortgagor so that under such existing agreements
payment cannot be made of such Production Proceeds to Mortgagee, Mortgagor’s
interest in all Production Proceeds under such sales agreements and in all other
Production Proceeds which for any reason may be paid to Mortgagor shall, when
received by Mortgagor, constitute trust funds in Mortgagor’s hands and shall be
immediately paid over to Mortgagee. Without limitation upon any of the
foregoing, Mortgagor hereby constitutes and appoints Mortgagee as Mortgagor’s
special attorney-in-fact (with full power of substitution, either generally or
for such periods or purposes as Mortgagee may from time to time prescribe) in
the name, place and stead of Mortgagor to do any and every act and exercise any
and every power that Mortgagor might or could do or exercise personally with
respect to all Production and Production Proceeds (the same having been assigned
by Mortgagor to Mortgagee pursuant to Section 3.1 hereof), expressly including
the right, power and authority to:

 

(a)                execute and deliver in the name of Mortgagor any and all
transfer orders, division orders, letters in lieu of transfer orders,
indemnifications, certificates and other instruments of every nature that may be
requested or required by any purchaser of Production from any of the Mortgaged
Properties for the purposes of effectuating payment of the Production Proceeds
to Mortgagee or that Mortgagee may otherwise deem necessary or appropriate to
effect the intent and purposes of the assignment contained in Section 3.1; and

 

12

 

 

(b)               if under any sales agreements other than division orders or
transfer orders, any Production Proceeds are required to be paid by the
purchaser to Mortgagor so that under such existing agreements payment cannot be
made of such Production Proceeds to Mortgagee, to make, execute and enter into
such sales agreements or other agreements as are necessary to direct Production
Proceeds to be payable to Mortgagee;

 

giving and granting unto said attorney-in-fact full power and authority to do
and perform any and every act and thing whatsoever necessary and requisite to be
done as fully and to all intents and purposes, as Mortgagor might or could do if
personally present; and Mortgagor shall be bound thereby as fully and
effectively as if Mortgagor had personally executed, acknowledged and delivered
any of the foregoing certificates or documents. The power of attorney herein
conferred is granted for valuable consideration and hence is coupled with an
interest and is irrevocable so long as the secured indebtedness, or any part
thereof, shall remain unpaid. All Persons dealing with Mortgagee or any
substitute shall be fully protected in treating the powers and authorities
conferred by this paragraph as continuing in full force and effect until advised
by Mortgagee that all the secured indebtedness is fully and finally paid.
Mortgagee may, but shall not be obligated to, take such action as it deems
appropriate in an effort to collect the Production Proceeds and any reasonable
expenses (including reasonable attorney’s fees) so incurred by Mortgagee shall
be a demand obligation of Mortgagor and shall be secured hereby and bear
interest each day, from the date of such expenditure or payment until paid, at
the Applicable Rate.

 

(c)                License to Sell Production. Notwithstanding anything to the
contrary in this Article III, so long as no Event of Default has occurred and is
continuing, Mortgagee hereby grants to Mortgagor a license to sell all
Production and all other as-extracted collateral that relates or accrues to
Mortgagor’s interests in the Mortgaged Properties, including but not limited to
all Hydrocarbons, and seismic data, in the ordinary course of business, provided
that such license shall automatically terminate upon and for so long as an Event
of Default is continuing.

 

Section 3.3. Change of Purchaser. To the extent an Event of Default has occurred
and is continuing, should any Person now or hereafter purchasing or taking
Production fail to make payment promptly to Mortgagee of the Production
Proceeds, Mortgagee shall, subject to then existing contractual prohibitions,
have the right to make, or to require Mortgagor to make, a change of purchaser,
and the right to designate or approve the new purchaser, and Mortgagee shall
have no liability or responsibility in connection therewith so long as ordinary
care is used in making such designation.

 

Section 3.4. Application of Production Proceeds. All Production Proceeds
received by Mortgagee shall be applied or held by Mortgagee in accordance with
the provisions of the Credit Agreement.

 

Section 3.5. Release From Liability; Indemnification. Mortgagee and its
successors and assigns are hereby released and absolved from all liability for
failure to enforce collection of the Production Proceeds and from all other
responsibility in connection therewith, except the responsibility of each to
account to Mortgagor for funds actually received by each. Mortgagor has provided
pursuant to the Credit Agreement certain indemnifications for the benefit of the
Indemnified Persons that apply also for purposes of this Mortgage.

 

13

 



 

Section 3.6. Mortgagor’s Absolute Obligation to Pay Revolving Line. Nothing
herein contained shall detract from or limit the obligations of Mortgagor to pay
the secured indebtedness in accordance with the terms thereof, regardless of
whether the Production and Production Proceeds herein assigned are sufficient to
pay the same, and the rights under this Article III shall be cumulative of all
other rights under the Loan Documents.

 

ARTICLE IV.

Remedies Upon Default

 

Section 4.1. Event of Default. The term “Event of Default” as used in this
Mortgage means an “Event of Default” as defined in the Credit Agreement.

 

Section 4.2. Acceleration of Secured Indebtedness. The maturity of the secured
indebtedness may be accelerated as provided in the Credit Agreement and in
accordance with [North Dakota] law.

 

Section 4.3. Preforeclosure Remedies. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee is authorized, prior or subsequent
to the institution of any foreclosure proceedings, to enter upon the Property,
or any part thereof, and to take possession of the Property and all books and
records relating thereto, and to exercise without interference from Mortgagor
any and all rights which Mortgagor has with respect to the management,
possession, operation, protection or preservation of the Property. If necessary
to obtain the possession provided for above, Mortgagee may invoke any and all
remedies to dispossess Mortgagor. Mortgagor agrees to peacefully surrender
possession of the Property if requested by Mortgagee. All costs, expenses and
liabilities of every character incurred by Mortgagee in managing, operating,
maintaining, protecting or preserving the Property shall constitute a demand
obligation (which obligation Mortgagor hereby expressly promises to pay) owing
by Mortgagor to Mortgagee and shall bear interest from date of expenditure until
paid at the Applicable Rate, all of which shall constitute a portion of the
secured indebtedness and shall be secured by this Mortgage and by any other
instrument securing the secured indebtedness. In connection with any action
taken by Mortgagee pursuant to this Section 4.3, Mortgagee shall not be liable
for any loss sustained by Mortgagor or any affiliate of Mortgagor resulting from
any act or omission by Mortgagee (including Mortgagee’s own negligence or strict
liability) in managing the Property, except to the extent such loss is caused by
the gross negligence or willful misconduct of Mortgagee, nor shall Mortgagee be
obligated to perform or discharge any obligation, duty or liability of Mortgagor
arising under any agreement forming a part of the Property or arising under any
Permitted Interest or otherwise arising. Mortgagor hereby assents to, ratifies
and confirms any and all actions of Mortgagee with respect to the Property taken
under this Section 4.3, other than gross negligence or willful misconduct of
Mortgagee.

 

14

 

 

Section 4.4. Foreclosure.

 

(a)                Upon the occurrence and during the continuance of an Event of
Default, this Mortgage may be foreclosed as to the Mortgaged Properties, or any
part thereof, in any manner permitted by applicable law.

 

(b)               Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may exercise its rights of enforcement with respect to the
Collateral under the UCC or under any other statute in force in any state to the
extent the same is applicable law and:

 

(i)                 Mortgagee may enter upon the Mortgaged Properties or
otherwise upon Mortgagor’s premises to take possession of, assemble and collect
the Collateral or to render it unusable;

 

(ii)               Mortgagor shall upon Mortgagee’s request assemble the
Collateral and make it available at one or more places reasonably designated by
Mortgagee to allow Mortgagee to take possession or dispose of the Collateral;

 

(iii)             written notice mailed to Mortgagor as provided herein at least
ten (10) days prior to the date of public sale of the Collateral or prior to the
date after which private sale of the Collateral will be made shall constitute
reasonable notice;

 

(iv)             in the event of a foreclosure of the liens or security
interests created or evidenced hereby, the Collateral, or any part thereof, and
the Mortgaged Properties, or any part thereof, may, at the option of Mortgagee,
be sold, as a whole or in parts, together or separately (for example, when a
portion of the Mortgaged Properties is sold, the Collateral related thereto may
be sold in connection therewith);

 

(v)               the expenses of sale provided for in clause FIRST of Section
4.6 shall include the reasonable expenses of retaking the Collateral, or any
part thereof, holding the same and preparing the same for sale or other
disposition;

 

(vi)             should, under this subsection, the Collateral be disposed of
other than by sale, any proceeds of such disposition shall be treated under
Section 4.6 as if the same were sales proceeds; and

 

(vii)           Mortgagee shall have full power and authority to act as
Mortgagor’s attorney-in-fact, and Mortgagor hereby grants to Mortgagee
appropriate powers of attorney to act for and on behalf of Mortgagor, in all
dealings with the Department of Interior and all other agencies, departments and
subdivisions of the United States of America and of all states in all
transactions relating to the Property or any part thereof. Mortgagor hereby
authorizes and directs all such agencies, departments and subdivisions to rely
upon any writing from Mortgagee asserting that a default has occurred and is
continuing, without inquiry into whether or not such default actually occurred
and is continuing, and Mortgagor agrees that the exercising by Mortgagee of such
powers of attorney may be relied upon in all respects and, as between Mortgagor
and such agency, department or subdivision, shall be binding upon Mortgagor.

 

15

 



 

(c)                To the extent permitted by applicable law, the sale hereunder
of less than the whole of the Property shall not exhaust the powers of sale
herein granted or the right to judicial foreclosure, and one or more successive
sale or sales may be made until the whole of the Property shall be sold, and, if
the proceeds of such sale of less than the whole of the Property shall be less
than the aggregate of the indebtedness secured hereby, this Mortgage and the
liens and security interests hereof shall remain in full force and effect as to
the unsold portion of the Property just as though no sale had been made;
provided, however, that Mortgagor shall never have any right to require the sale
of less than the whole of the Property. In the event any sale hereunder is not
completed or is defective in the opinion of Mortgagee, such sale shall not
exhaust the powers of sale hereunder or the right to judicial foreclosure, and
Mortgagee shall have the right to cause a subsequent sale or sales to be made.
Any sale may be adjourned by announcement at the time and place appointed for
such sale without further notice except as may be required by law. Any and all
statements of fact or other recitals made in any deed or deeds, or other
instruments of transfer, given in connection with a sale as to nonpayment of the
secured indebtedness or as to the occurrence of any Event of Default, or as to
all of the secured indebtedness having been declared to be due and payable, or
as to the request to sell, or as to notice of time, place and terms of sale and
the properties to be sold having been duly given, or as to any other act or
thing having been duly done by any Person, shall be taken as prima facie
evidence of the truth of the facts so stated and recited. Notwithstanding any
reference herein to the Credit Agreement or any other Loan Document, all Persons
dealing with the Mortgaged Properties shall be entitled to rely on any document,
or certificate, of Mortgagee as to the occurrence of any event or the
satisfaction of any condition, such as the existence of an Event of Default, and
shall not be charged with or forced to review any provision of this Mortgage or
any other document to determine the accuracy thereof. With respect to any sale
held in foreclosure of the liens or security interests covered hereby, it shall
not be necessary for Mortgagee, any public officer acting under execution or
order of the court or any other party to have physically present or
constructively in his/her or its possession, either at the time of or prior to
such sale, the Property or any part thereof.

 

Section 4.5. Receiver. In addition to all other remedies herein provided for,
Mortgagor agrees that, upon the occurrence and during the continuance of an
Event of Default, Mortgagee shall as a matter of right be entitled to the
appointment of a receiver or receivers for all or any part of the Property,
whether or not such receivership is incident to a proposed sale (or sales) of
such property or otherwise, and without regard to the value of the Property or
the solvency of any Person or Persons liable for the payment of the indebtedness
secured hereby, and Mortgagor hereby consents to the appointment of such
receiver or receivers, waives any and all defenses to such appointment, agrees
not to oppose any application therefor by Mortgagee, and agrees that such
appointment shall in no manner impair, prejudice or otherwise affect the rights
of Mortgagee under Article III hereof. Mortgagor expressly waives notice of a
hearing for appointment of a receiver and the necessity for bond or an
accounting by the receiver. Nothing herein is to be construed to deprive
Mortgagee of any other right, remedy or privilege it may now or hereafter have
under the law to have a receiver appointed. Any money advanced by Mortgagee in
connection with any such receivership shall be a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Mortgagee and shall be secured hereby and bear interest, from the date of making
such advancement by Mortgagee until paid, at the Applicable Rate.

 

16

 

 

Section 4.6. Proceeds of Foreclosure. The proceeds of any sale held in
foreclosure or other enforcement of the liens or security interests created or
evidenced hereby shall be applied as follows:

 

FIRST, such proceeds shall be applied to the payment of all costs and expenses
incident to such foreclosure sale or other enforcement, including all court
costs and charges of every character in the event foreclosed by suit or any
judicial proceeding under the provisions of Section 4.4.(a), but excluding
attorneys’ fees;

 

SECOND, such proceeds shall be applied to the payment of the secured
indebtedness in accordance with the Credit Agreement (or shall be held as cash
collateral in accordance therewith); and

 

THIRD, the remainder, if any, of such proceeds shall be paid to Mortgagor, or to
Mortgagor’s heirs, devisees, representatives, successors or assigns, or to such
other Persons as may be entitled thereto by law.

 

Section 4.7. Mortgagee as Purchaser. Mortgagee shall have the right to become
the purchaser at any sale held in foreclosure of the liens or security interests
created or evidenced hereby, and Mortgagee purchasing at any such sale shall
have the right to credit upon the amount of the bid made therefor, to the extent
necessary to satisfy such bid, the secured indebtedness owing to Mortgagee, or
if Mortgagee holds less than all of such indebtedness, the pro rata part thereof
owing to Mortgagee, accounting to all other Mortgagees not joining in such bid
in cash for the portion of such bid or bids apportionable to non-bidding
Mortgagee.

 

Section 4.8. Foreclosure as to Matured Debt. Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right to proceed
with foreclosure of the liens or security interests created or evidenced hereby
without declaring the entire secured indebtedness due, and in such event, any
such foreclosure sale may be made subject to the unmatured part of the secured
indebtedness and shall not in any manner affect the unmatured part of the
secured indebtedness, but as to such unmatured part, this Mortgage shall remain
in full force and effect just as though no sale had been made. The proceeds of
such sale shall be applied as provided in Section 4.6 except that the amount
paid under clause SECOND thereof shall be only the matured portion of the
secured indebtedness and any proceeds of such sale in excess of those provided
for in clauses FIRST and SECOND (modified as provided above) shall be applied or
held as provided in Section 3.5. Several sales may be made hereunder without
exhausting the right of sale for any unmatured part of the secured indebtedness.

 

Section 4.9. Remedies Cumulative. All remedies herein provided for are
cumulative of each other and of all other remedies existing at law or in equity
and are cumulative of any and all other remedies provided for in any other Loan
Document, and, in addition to the remedies herein provided, there shall continue
to be available all such other remedies as may now or hereafter exist at law or
in equity for the collection of the secured indebtedness and the enforcement of
the covenants herein and the foreclosure of the liens or security interests
created or evidenced hereby, and the resort to any remedy provided for hereunder
or under any such other Loan Document or provided for by law shall not prevent
the concurrent or subsequent employment of any other appropriate remedy or
remedies.

 

17

 

 

Section 4.10. Discretion as to Security. Mortgagee may resort to any security
given by this Mortgage or to any other security now existing or hereafter given
to secure the payment of the secured indebtedness, in whole or in part, and in
such portions and in such order as may seem best to Mortgagee in its discretion,
and any such action (or any delay in taking or decision not to take such action)
shall not in any way be considered as a waiver of any of the rights, benefits,
liens or security interests created or evidenced by this Mortgage.

 

Section 4.11. Mortgagor’s Waiver of Certain Rights. To the full extent Mortgagor
may do so, Mortgagor agrees that Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
and Mortgagor, for Mortgagor, Mortgagor’s heirs, devisees, representatives,
successors and assigns, and for any and all Persons ever claiming any interest
in the Property, to the extent permitted by applicable law, hereby waives and
releases all rights of appraisement, valuation, stay of execution, redemption,
notice of intention to mature or declare due the whole of the secured
indebtedness, notice of election to mature or declare due the whole of the
secured indebtedness and all rights to a marshaling of assets of Mortgagor,
including the Property, or to a sale in inverse order of alienation in the event
of foreclosure of the liens or security interests hereby created. Mortgagor
shall not have or assert any right under any statute or rule of law pertaining
to the marshaling of assets, sale in inverse order of alienation, the exemption
of homestead, the administration of estates of decedents, or other matters
whatever to defeat, reduce or affect the right under the terms of this Mortgage
to a sale of the Property for the collection of the secured indebtedness without
any prior or different resort for collection, or the right under the terms of
this Mortgage to the payment of the secured indebtedness out of the proceeds of
sale of the Property in preference to every other claimant whatever. If any law
referred to in this section and now in force, of which Mortgagor or Mortgagor’s
heirs, devisees, representatives, successors or assigns or any other Persons
claiming any interest in the Property might take advantage despite this section,
shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this section.

 

Section 4.12. Mortgagor as Tenant Post-Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale Mortgagor or Mortgagor’s
representatives, successors or assigns or any other Persons claiming any
interest in the Property by, through or under Mortgagor are occupying or using
the Property, or any part thereof, each and all shall immediately become the
tenant of the purchaser at such sale, which tenancy shall be a tenancy from day
to day, terminable at the will of either landlord or tenant, at a reasonable
rental per day based upon the value of the property occupied, such rental to be
due daily to the purchaser. To the extent permitted by applicable law, the
purchaser at such sale shall, notwithstanding any language herein apparently to
the contrary, have the sole option to demand immediate possession following the
sale or to permit the occupants to remain as tenants at will. In the event the
tenant fails to surrender possession of said property upon demand, the purchaser
shall be entitled to institute and maintain a summary action for possession of
the property (such as an action for forcible entry and detainer) in any court
having jurisdiction.

 

18

 

 

ARTICLE V.

 

Miscellaneous

 

Section 5.1. Effective as a Financing Statement. The Property includes, and this
Mortgage covers, goods which are or are to become fixtures on the real property
described herein and as-extracted collateral related to the real property
described herein. This Mortgage shall be effective as a financing statement (i)
filed as a fixture filing with respect to all fixtures included within the
Property, (ii) covering as-extracted collateral with respect to all as-extracted
collateral included within the Property, and (iii) covering all other Property.
This Mortgage is to be filed for record in the real property records or other
appropriate records of each county where any part of the Mortgaged Properties is
situated and may also be filed in the offices of the Bureau of Land Management
or any federal, state or local agency (or any successor agencies). The mailing
address of Mortgagor is the address of Mortgagor set forth at the end of this
Mortgage and the address of Mortgagee from which information concerning the
security interests hereunder may be obtained is the address of Mortgagee set
forth at the end of this Mortgage. This Mortgage (and any carbon, photographic,
facsimile or other reproduction of this Mortgage) shall be sufficient as a
financing statement for all purposes.

 

Section 5.2. Authority to File Financing Statements. Mortgagor hereby authorizes
Mortgagee to file, in any filing or recording offices, one or more financing
statements (including a copy of this Mortgage) and any renewal or continuation
statements thereof, describing the Collateral as Mortgagee deems appropriate
(including any such financing statement, renewal or continuation statement that
describes the Collateral as “all assets” or “all personal property” of
Mortgagor).

 

Section 5.3. Notice to Account Debtors. In addition to, but without limitation
of, the rights granted in Article III hereof, Mortgagee may at any time notify
the account debtors or obligors of any accounts, chattel paper, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Mortgagee directly.

 

Section 5.4. Waivers. As provided in the Credit Agreement, Mortgagee may at any
time and from time to time in writing waive compliance by Mortgagor with any
covenant herein made by Mortgagor to the extent and in the manner specified in
such writing, or consent to Mortgagor’s doing any act which hereunder Mortgagor
is prohibited from doing, or to Mortgagor’s failing to do any act which
hereunder Mortgagor is required to do, to the extent and in the manner specified
in such writing, or release any part of the Property or any interest therein or
any Production Proceeds from the lien and security interest of this Mortgage.
Any party liable, either directly or indirectly, for the secured indebtedness or
for any covenant herein or in any other Loan Document may be released from all
or any part of such obligations without impairing or releasing the liability of
any other party. No such act shall in any way impair any rights or powers
hereunder except to the extent specifically agreed to in such writing.

 

Section 5.5. No Impairment of Security. No lien, security interest or other
security right hereunder shall be impaired by any indulgence, moratorium or
release, or any renewal, extension or modification, with respect to any secured
indebtedness, or any surrender, compromise, release, renewal, extension,
exchange or substitution which may be granted in respect of the Property
(including Production Proceeds), or any part thereof or any interest therein, or
any release or indulgence granted to any endorser, guarantor or surety of any
secured indebtedness.

 

19

 

 

Section 5.6. Acts Not Constituting Waiver. Any Event of Default may be waived
without waiving any other prior or subsequent Event of Default. Any Event of
Default may be remedied by Mortgagee without such remedy constituting a waiver
of the Event of Default remedied. No failure to exercise, and no delay in
exercising, any right, power or remedy upon any Event of Default shall be
construed as a waiver of such Event of Default or as a waiver of the right to
exercise any such right, power or remedy at a later date. No single or partial
exercise of any right, power or remedy hereunder shall exhaust the same or shall
preclude any other or further exercise thereof, and every such right, power or
remedy hereunder may be exercised at any time and from time to time. No
modification or waiver of any provision hereof nor consent to any departure by
Mortgagor therefrom shall in any event be effective unless the same shall be in
writing and signed by Mortgagee and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Mortgagor in any case
shall of itself entitle Mortgagor to any other or further notice or demand in
similar or other circumstances. Acceptance of any payment in an amount less than
the amount then due on any secured indebtedness shall be deemed an acceptance on
account only and shall not in any way excuse the existence of an Event of
Default.

 

Section 5.7. Mortgagor’s Successors. In the event the ownership of the Property
or any part thereof becomes vested in a Person other than Mortgagor, then,
without notice to Mortgagor, Mortgagee may deal with such successor or
successors in interest, with respect to this Mortgage and to the indebtedness
secured hereby, in the same manner as with Mortgagor, without in any way
vitiating or discharging Mortgagor’s liability hereunder or for the payment of
the indebtedness or performance of the obligations secured hereby. No transfer
of the Property, no forbearance, and no extension of the time for the payment of
the indebtedness secured hereby shall operate to release, discharge, modify,
change or affect, in whole or in part, the liability of Mortgagor (or any other
Person) for the payment of the secured indebtedness or the performance of the
obligations secured hereby.

 

Section 5.8. Subrogation to Existing Liens. To the extent that the proceeds of
the Revolving Line have been used to pay existing indebtedness secured by any
outstanding liens, security interests, charges or prior encumbrances against the
Property, such proceeds have been advanced at Mortgagor’s request and Mortgagee
shall be subrogated to any and all rights, security interests and liens owned by
any owner or holder of such outstanding liens, security interests, charges or
encumbrances, irrespective of whether said liens, security interests, charges or
encumbrances are released, and it is expressly understood that, in consideration
of the payment of such indebtedness, Mortgagor hereby waives and releases all
demands and causes of action for offsets and payments to, upon or in connection
with such existing indebtedness.

 

Section 5.9. Application of Payments to Certain Indebtedness. If any part of the
secured indebtedness cannot be lawfully secured by this Mortgage or if any part
of the Property cannot be lawfully subject to the liens and security interests
hereunder to the full extent of such indebtedness, then all payments made shall
be applied on such indebtedness first in discharge of that portion thereof which
is not secured by this Mortgage.

 

20

 

 

Section 5.10. Compliance With Usury Laws. It is the intent of Mortgagor,
Mortgagee and all other parties to the Loan Documents to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof, it is stipulated and agreed that, as more fully provided in the Credit
Agreement, none of the terms and provisions contained herein shall ever be
construed to create a contract to pay, for the use, forbearance or detention of
money, interest in excess of the maximum amount of interest permitted to be
collected, charged, taken, reserved, or received by applicable law from time to
time in effect.

 

Section 5.11. Notices. All notices, requests, consents, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed sufficiently given or furnished if delivered in compliance with the
Credit Agreement. Notwithstanding the foregoing, or anything else in the Loan
Documents which may appear to the contrary, any notice given in connection with
a foreclosure of the liens or security interests created hereunder, or otherwise
in connection with the exercise by Mortgagee of its respective rights hereunder
or under any other Loan Document, which is given in a manner permitted by
applicable law shall constitute proper notice, and, without limitation of the
foregoing, notice given in a form required or permitted by statute shall (as to
the portion of the Property to which such statute is applicable) constitute
proper notice.

 

Section 5.12. Invalidity of Certain Provisions. A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons or circumstances.

 

Section 5.13. Interpretation, etc. All references in this Mortgage to Exhibits,
Schedules, articles, sections, subsections, definitions and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections, definitions
and other subdivisions of this Mortgage unless expressly provided otherwise.
References to any document, instrument, or agreement (a) shall include all
exhibits, schedules, and other attachments thereto, and (b) shall include all
amendments, supplements or restatements thereof. Titles appearing at the
beginning of any subdivisions hereof are for convenience only and do not
constitute any part of such subdivisions and shall be disregarded in construing
the language contained in such subdivisions. The words “this Mortgage”, “this
instrument”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Mortgage as a whole and not to any particular subdivision
unless expressly so limited. The phrases “this section” and “this subsection”
and similar phrases refer only to the sections or subsections hereof in which
such phrases occur. The word “or” is not exclusive, and the word “including” (in
its various forms) means “including without limitation”. References to a
Person’s “discretion” refer to such Person’s sole and absolute discretion.
Pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender, and words in the singular form shall be construed to include
the plural and vice versa, unless the context otherwise requires. Unless
otherwise specified, references herein to any particular Person also refer to
its successors and permitted assigns. This Mortgage has been reviewed and
negotiated by sophisticated parties with access to legal counsel and no rule of
construction shall apply hereto or thereto which would require or allow this
Mortgage to be construed against any party because of its role in drafting this
Mortgage.

 

21

 

 

Section 5.14. Certain Consents. Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be within the discretion of such
party, and such party shall not, for any reason or to any extent, be required to
grant such approval or consent or exercise such judgment in any particular
manner, regardless of the reasonableness of either the request or the judgment
of such party.

 

Section 5.15. Authority of Mortgagee. Mortgagee may provide for and regulate the
exercise of rights and remedies hereunder, but, unless and until modified to the
contrary in writing signed by all such Persons and recorded in the same counties
or parishes as this Mortgage is recorded, (i) all Persons other than Mortgagor
and its affiliates shall be entitled to rely on the releases, waivers, consents,
approvals, notifications and other acts of Mortgagee (including the appointment
of substitute or successor trustee, or trustees, hereunder and the bidding in of
all or any part of the secured indebtedness held by Mortgagee, whether the same
be conducted under the provisions hereof or otherwise), without inquiry into any
such agreements or the existence of required consent or approval of any Persons
constituting Mortgagee and without the joinder of any party other than Mortgagee
in such releases, waivers, consents, approvals, notifications or other acts and
(ii) all notices, requests, consents, demands and other communications required
or permitted to be given hereunder may be given to Mortgagee.

 

Section 5.16. Counterparts. This Mortgage may be executed in several
counterparts, all of which are identical, except that, to facilitate
recordation, certain counterparts hereof may include only that portion of
Exhibit A that contains descriptions of the properties located in (or otherwise
subject to the recording or filing requirements or protections of the recording
or filing acts or regulations of) the recording jurisdiction in which the
particular counterpart is to be recorded, and other portions of Exhibit A shall
be included in such counterparts by reference only. All of the counterparts
hereof shall constitute one and the same instrument. Executed counterparts of
this Mortgage containing the entire Exhibit A have been retained by Mortgagor
and Mortgagee.

 

Section 5.17. Successors and Assigns. The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Mortgagor, and the successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and its respective successors and assigns, and shall
constitute covenants running with the Mortgaged Properties. All references in
this Mortgage to Mortgagor or Mortgagee shall be deemed to include all such
successors and assigns.

 

Section 5.18. Place of Payment. All secured indebtedness which may be owing
hereunder at any time by Mortgagor shall be payable at the place designated in
the Credit Agreement or other governing instrument or, if no such designation is
made, at the address of Mortgagee indicated at the end of this Mortgage or at
such other place as Mortgagee may designate in writing.

 

22

 

 

Section 5.19. Choice of Law. This Mortgage shall be construed and enforced in
accordance with and governed by the laws of the State of [North Dakota] and the
laws of the United States of America, except to the extent the laws of a State
in which a portion of the Property is located (or which is otherwise applicable
to a portion of the Property) necessarily, or in the discretion of Mortgagee
appropriately, govern with respect to procedural and substantive matters
relating to the creation, record notice, attachment, perfection or enforcement
of the liens and security interests and other rights and remedies of Mortgagee
granted or provided herein.

 

Section 5.20. Final Agreement of the Parties. The written Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

 

[The remainder of this page is intentionally left blank.]

 

 

 



23

 

 

IN WITNESS WHEREOF, this instrument is executed by Mortgagor on the date set
forth in the acknowledgment below, to be effective for all purposes as of the
date first written above.

 

 





  BLACK RIDGE OIL & GAS, INC.       By:     



[Name]
[Title]

 

 

 

 



The address of Mortgagee is: The address of Mortgagor is:     90 South Seventh
Street 10275 Wayzata Boulevard Suite 4300 Suite 310 Minneapolis, MN 55402
Minnetonka, MN 55305     Attention:  James A. Berman Attention:  James A. Moe



 



24

 

 

ACKNOWLEDGEMENT

 

 



STATE OF ___________ §   § COUNTY OF ___________ §



 

The foregoing instrument was acknowledged before me this ______, 201_ by
__________, the __________ of Black Ridge Oil & Gas, Inc., a Delaware
corporation, on behalf of the corporation.

 

 



  Notary Public, State of __________           Printed Name



 

 

My Commission Expires: _______________

[Notarial Seal]

 



25

 

 

EXHIBIT A

 

DESCRIPTION OF MORTGAGED PROPERTIES

 

 

 

 

 

 

 

 

 

 

 

 

 



26

 

  

EXHIBIT B

 

 

FORM OF BORROWER SECURITY AGREEMENT

 

SECURITY AGREEMENT

 

 

THIS SECURITY AGREEMENT, is made as of __________, 201_, by BLACK RIDGE OIL &
GAS, INC., a Delaware corporation (the “Debtor”), in favor of DOUGHERTY FUNDING
LLC, a Delaware limited liability company (the “Secured Party”).

 

To secure the payment and performance of (i) all debts, liabilities and
obligations of the Debtor pursuant to that certain Amended and Restated Secured
Revolving Credit Agreement dated as of September 5, 2012 by and between the
Debtor and the Secured Party (the “Credit Agreement”) and (ii) each and every
other debt, liability, and obligation of every type and description that the
Debtor, now or at any time hereafter, may owe to the Secured Party (whether such
debt, liability, or obligation now exists or is hereafter created or incurred,
whether it arises under or is evidenced by this Agreement, the Credit Agreement,
any other document executed in connection with the Credit Agreement, or any
other present or future instrument or agreement, or by operation of law, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or sole, joint,
several, or joint and several) (all such debts, liabilities, and obligations of
the Debtor to the Secured Party collectively referred to as the “Secured
Obligations”), the Debtor hereby agrees as follows:

 

1.             SECURITY INTEREST AND COLLATERAL. To secure the payment and
performance of the Secured Obligations, the Debtor hereby grants to the Secured
Party a security interest (herein called the “Security Interest”) in and to the
following property (hereinafter collectively referred to as the “Collateral”):

 



(a)all of the Borrower’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to the Borrower by its affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to the Borrower arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to the Lender hereunder, including, without limitation, any and
all royalties, licenses and/or payments received by the Borrower in respect of
that certain License Agreement between the Borrower and a subsidiary of
PartyGaming, PLC (the “WPT License Agreement”) and any distributions, dividends
and/or payments received by the Borrower or any subsidiary of the Borrower as a
result of any working interest the Borrower or any subsidiary of the Borrower
may have with respect to any working interest in any oil and gas well
(collectively, “Receivables”);

 



1

 

 



(b)all of the Borrower’s equipment whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto (collectively,
“Equipment”);    

(c)all of the Borrower’s general intangibles, whether now owned or hereafter
acquired, including all payment intangibles, all choses in action, causes of
action, corporate or other business records, inventions, designs, patents,
patent applications, equipment formulations, manufacturing procedures, quality
control procedures, trademarks, trademark applications, service marks, trade
secrets, goodwill, copyrights, design rights, software, computer information,
source codes, codes, records and updates, registrations, licenses, franchises,
customer lists, tax refunds, tax refund claims, computer programs, all claims
under guaranties, security interests or other security held by or granted to the
Borrower to secure payment of any of the Receivables by a person that is either
an account debtor with respect to any Receivable and/or the prospective
purchaser of goods, services or both with respect to any contract or contract
right, and/or any party who enters into or proposes to enter into any contract
or other arrangement with the Borrower, pursuant to which the Borrower is to
deliver any personal property or perform any services (a “Customer”) (other than
to the extent covered by Receivables), all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables)
(collectively, “General Intangibles”);    

(d)all of the Borrower’s now owned or hereafter acquired goods, merchandise and
other personal property, wherever located, to be furnished under any consignment
arrangement, contract of service or held for sale or lease, all raw materials,
work in process, finished goods and materials and supplies of any kind, nature
or description which are or might be used or consumed in the Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
Inventory shall include specifically, but not be limited to, petroleum, natural
gas, and other minerals, chemicals and substances extracted from under the
ground by way of any extraction procedures or processes (collectively,
“Inventory”);    

(e)all of the Borrower’s now owned or hereafter acquired securities (whether
certificated or uncertificated), securities entitlements, securities accounts,
commodities contracts and commodities accounts (collectively, “Investment
Property”);



 



2

 

 



(f)all of the Borrower’s right, title and interest in and to, whether now owned
or hereafter acquired and wherever located, (i) its respective goods and other
property including, but not limited to, all merchandise returned or rejected by
Customers, relating to or securing any of the Receivables; (ii) all of the
Borrower’s rights as a consignor, a consignee, an unpaid vendor, mechanic,
artisan, or other lienor, including stoppage in transit, setoff, detinue,
replevin, reclamation and repurchase; (iii) all additional amounts due to the
Borrower from any Customer relating to the Receivables; (iv) other property,
including warranty claims, relating to any goods securing the Note and the
Advances; (v) all of the Borrower’s contract rights, rights of payment that have
been earned under a contract right, instruments (including promissory notes),
documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money, including all right,
title and interest in and to the WPT License Agreement; (vi) all commercial tort
claims (whether now existing or hereafter arising) and all other litigation
claims (whether now existing or hereafter arising), including all of the
Borrower’s right, title and interest in and to (I) the litigation against
Deloitte & Touche and (II) the litigation relating to the WPT License Agreement
and the royalties relating thereto; (vii) if and when obtained by the Borrower,
all real and personal property of third parties in which the Borrower has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which the Borrower expressly has granted a
security interest or may in the future grant a security interest to the Lender
under this Agreement, or in any amendment or supplement thereto, or under any
other agreement between the Lender and the Borrower;    

(g)all oil, gas, other hydrocarbons, and other minerals at any time produced
from or allocated to the “Borrower Property” (as defined in the Credit
Agreement) and all products processed or obtained therefrom (herein collectively
called the “Production”), together with all accounts arising out of the sale of
Production and all other proceeds of Production (regardless of whether or not
the Production, such accounts and such proceeds constitute “as-extracted
collateral” under the UCC), and all liens and security interests securing
payment of the proceeds of Production, including those liens and security
interests provided for under (i) statutes enacted in the jurisdictions in which
the Borrower Property are located, or (ii) statutes made applicable to the
Borrower Property under federal law (or some combination of federal and state
law);    

(h)without limitation of or by any other provisions of this Section 1.3, all
payments received in lieu of Production (regardless of whether such payments
accrued, or the events which gave rise to such payments occurred on, before or
after the date hereof), including “take or pay” payments and similar payments,
payments received in settlement of or pursuant to a judgment rendered with
respect to take or pay or similar obligations or other obligations under a
production sales contract, payments received in buyout or buydown or other
settlement of a production sales contract, and payments received under a gas
balancing or similar agreement as a result of (or received otherwise in
settlement of or pursuant to judgment rendered with respect to) rights held by
the Borrower as a result of the Borrower (or its predecessors in title) taking
or having taken less gas from lands covered by a Borrower Property (or lands
pooled or unitized therewith) than their ownership of such Borrower Property
would entitle them to receive (the payments described in this subsection (h)
being herein called “Payments in Lieu of Production”);



 

3

 

 



(i)without limitation of or by the foregoing, all rights and interests of the
Borrower under any hedging contract now or hereafter executed;    

(j)all geological, geophysical, engineering, accounting, title, legal, and other
technical or business data concerning the Borrower Property, the Production or
any other item of Property (as herein defined), which data is now or hereafter
in the possession of the Borrower or in which the Borrower can otherwise grant a
security interest, and all books, files, records, magnetic media, software, and
other forms of recording or obtaining access to such data;    

(k)all of the Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by the Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to subsections (a), (b), (c), (d), (e), (f), (g), (h),
(i), and (j) above; and    

(l)all substitutions and replacements for and proceeds and products of
subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), and (k) in
whatever form, including, but not limited to: cash, deposit accounts (whether or
not comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds and, in the case of all tangible Collateral, together with (i) all
accessories, attachments, parts, equipment, accessions, and repairs now or
hereafter attached or affixed to or used in connection with any such goods, and
(ii) all warehouse receipts, bills of lading, and other documents of title now
or hereafter covering such goods.



 

2.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS. The Debtor hereby
represents and warrants to, and covenants and agrees with, the Secured Party as
follows:

 

(a)             Except as set forth on Exhibit A, the Debtor does not own any
interest in any copyrights, patents, or trademarks that are registered under
either federal or state law.

 

(b)             Except as set forth on Exhibit A, the Debtor does not own any
interest in any certificated vehicle or piece of equipment.

 

(c)             The Collateral will be used primarily for business purposes. The
Debtor’s chief executive office is located at 10275 Wayzata Boulevard, Suite
310, Minneapolis, Minnesota 55305, and it keeps and will keep all of its books
and records with respect to all of its accounts at such address.

 

4

 

 

(d)             If any part or all of the Collateral will become so related to
particular real estate (other than the “Borrower Property” as defined in the
Credit Agreement) as to become a fixture, the Debtor will promptly advise the
Secured Party as to the real estate concerned and the record owner thereof and
will execute and deliver any and all instruments necessary to perfect the
Security Interest therein and to assure that such Security Interest will be
prior to the interest therein of the owner of the real estate.

 

(e)             During the preceding one (1) year, [other than_____,] the Debtor
has not changed its name or operated or conducted business under any trade name
or “d/b/a” that is different from its corporate name [, except that _____]. The
Debtor shall notify the Secured Party promptly of any change in the Debtor’s
corporate name or if the Debtor operates or conducts business under any trade
name or “d/b/a” that is different from such name or the trade names or “d/b/a’s”
that are identified in the preceding sentence. The Debtor will not change the
state under which it is organized or merge or consolidate with or into any other
entity.

 

(f)             The Debtor has (or will have at the time the Debtor acquires
rights in Collateral hereafter acquired or arising) and will maintain good and
marketable title to each item of Collateral free and clear of all security
interests, liens and encumbrances, except the Security Interest and such other
security interests, liens and encumbrances as are listed on Exhibit B hereto
(the Security Interest and the security interests, liens and encumbrances listed
on Exhibit B are hereinafter collectively referred to as the “Permitted
Interests”), and will defend the Collateral against all claims or demands of all
persons other than the Secured Party and those holding Permitted Interests.
Except as permitted pursuant to Section 14(L) of the Credit Agreement, the
Debtor will not sell or otherwise dispose of the Collateral or any interest
therein.

 

(g)             The Debtor will not permit any Collateral to be located in any
state (and, if county filing is required, in any county) in which a financing
statement covering such Collateral is required to be filed for perfection of the
Security Interest but has not in fact been filed.

 

(h)             All rights to payment and all instruments, documents, chattel
paper and other agreements constituting or evidencing Collateral are (or will be
when arising or issued) the valid, genuine, and legally enforceable obligation,
subject to no defense, set-off, or counterclaim (other than those arising in the
ordinary course of business) of each account debtor or other obligor named
therein or in the Debtor’s records pertaining thereto as being obligated to pay
such obligation. The Debtor will not agree to any modification, amendment, or
cancellation of any such obligation in excess of $25,000 without the Secured
Party’s prior written consent and will not subordinate any such right to payment
to claims of other creditors of such account debtor or other obligor.

 

5

 

 

(i)             The Debtor will (i) keep all Collateral free and clear of all
security interests, liens, and encumbrances except the Permitted Interests; (ii)
if the Secured Party at any time reasonably requests, promptly deliver to the
Secured Party any instrument, document, or chattel paper constituting
Collateral, duly endorsed or assigned by the Debtor to the Secured Party; (iii)
from time to time execute such financing statements as the Secured Party
reasonably may deem to be required to be filed to perfect the Security Interest
and, if any Collateral is covered by a certificate of title, execute such
documents as may be required to have the Security Interest properly noted on a
certificate of title; (iv) pay when due or reimburse the Secured Party on demand
for all costs of collection of any of the Secured Obligations and, subject to
any limitations set forth in the Credit Agreement, all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction, or
enforcement of the Security Interest or the execution or creation, continuance,
or enforcement of this Agreement or any or all of the Secured Obligations
including expenses incurred in any litigation or bankruptcy or insolvency
proceedings; (v) execute, deliver, or endorse any and all instruments,
documents, assignments, security agreements, and other agreements and writings
which the Secured Party may at any time reasonably request to secure, protect,
perfect, or enforce the Security Interest and the Secured Party’s rights under
this Agreement, including, without limitation, an assignment of claim with
respect to any account that is a government receivable; (vi) permit the Secured
Party at any time and from time to time to send requests to account debtors or
other obligors for verification of amounts owed to the Debtor; and (vii)
otherwise comply with all covenants, terms, and provisions set forth in the
Credit Agreement that apply to the Collateral. If the Debtor at any time fails
to perform or observe any agreement contained in this Section 2(i) (without
regard to Section 2(i)(vii), a failure with respect to which the Credit
Agreement covers), and if such failure shall continue for a period of thirty
(30) calendar days after the Secured Party gives the Debtor written notice
thereof (or, in the case of the agreements contained in clause (iii) of this
Section 2(i), immediately upon the occurrence of such failure, without notice or
lapse of time) the Secured Party may (but need not) perform or observe such
agreement on behalf, and in the name, place, and stead, of the Debtor (or, at
the Secured Party’s option, in the Secured Party’s own name) and may (but need
not) take any and all other actions that the Secured Party reasonably may deem
to be necessary to cure or correct such failure (including, without limitation,
the payment of taxes, the satisfaction of security interests, liens, or
encumbrances (other than Permitted Interests), the performance of obligations
under contracts or agreements with account debtors or other obligors, the
procurement and maintenance of insurance, the execution of financing statements,
the endorsement of instruments, and the procurement of repairs, transportation,
or insurance); and, except to the extent that the effect of such payment would
be to render any loan or forbearance of money usurious or otherwise illegal
under any applicable law, the Debtor shall thereupon pay the Secured Party on
demand the amount of all moneys expended and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Secured Party in connection with or
as a result of the Secured Party’s performing or observing such agreements or
taking such actions, together with interest thereon from the date expended or
incurred by the Secured Party at the rate provided for in the Credit Agreement
with respect to the Note. To facilitate the performance or observance by the
Secured Party of such agreements of the Debtor, the Debtor hereby irrevocably
appoints (which appointment is coupled with an interest) the Secured Party, or
its delegate, as the attorney-in-fact of the Debtor with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse,
or file, in the name and on behalf of the Debtor, any and all instruments,
documents, financing statements, applications for insurance and other agreements
and writings required to be obtained, executed, delivered or endorsed by the
Debtor under this Section 2.

 

6

 

 

3.             ASSIGNMENT OF INSURANCE. The Debtor hereby assigns to the Secured
Party, as additional security for the payment of the Secured Obligations, any
and all moneys (including but not limited to proceeds of insurance and refunds
of unearned premiums) due or to become due under, and all other rights of the
Debtor under or with respect to, any and all policies of insurance covering the
Collateral, and the Debtor hereby directs the issuer of any such policy to pay
any such moneys to the Secured Party. Upon the occurrence and during the
continuance of an Event of Default under the Credit Agreement, the Secured Party
may (but need not) in its own name or in the Debtor’s name, execute and deliver
proofs of claim, receive all such monies (subject to the Debtor’s rights),
endorse checks and other instruments representing payment of such monies, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy.

 

4.             COLLECTION OF ACCOUNTS. The Secured Party may, or at the Secured
Party’s request, the Debtor shall, upon the occurrence and during the
continuance of an Event of Default under the Credit Agreement, notify any
account debtor or any obligor on an instrument or contract to make payment
directly to a post office box specified by and under the sole control of the
Secured Party, whether or not the Secured Party was theretofore making
collections with respect thereto, and the Secured Party shall be entitled to
take control of any proceeds thereof. If so requested by the Secured Party, the
Debtor shall insert appropriate language on each invoice directing its customers
to make payment to such post office box. The Debtor hereby authorizes and
directs the Secured Party to deposit into a special collateral account to be
established and maintained with the Secured Party all checks, drafts, cash
payments, or other payments received in the lock box. All deposits in said
collateral account shall constitute proceeds of Collateral and shall not
constitute payment of any of the Secured Obligations. At its option, the Secured
Party, at any time, may apply finally collected funds on deposit in said
collateral account to the payment of the Secured Obligations in such order of
application as the Secured Party may determine, or permit the Debtor to withdraw
all or any part of the balance on deposit in said collateral account. If a
collateral account is so established the Debtor agrees that it will deliver
promptly to the Secured Party for deposit into said collateral account, all
payments on accounts and chattel paper received by it. All such payments shall
be delivered to the Secured Party in the form received (except for the Debtor’s
endorsement where necessary). Until so deposited, all payments on accounts and
chattel paper received by the Debtor shall be held in trust by the Debtor for
and as the property of the Secured Party and shall not be commingled with any
funds or property of the Debtor.

 

7

 

 

5.             REMEDIES. Upon the occurrence of an Event of Default under the
Credit Agreement, and at any time thereafter, the Secured Party may exercise any
one or more of the following rights or remedies if any or all of the Secured
Obligations are not paid when due: (i) exercise and enforce any or all rights
and remedies available after default to a secured party under the Uniform
Commercial Code, including but not limited to the right to take possession of
any Collateral, proceeding without judicial process or by judicial process
(without a prior hearing or notice thereof, which the Debtor hereby expressly
waives), and the right to sell, lease or otherwise dispose of or use any or all
of the Collateral; (ii) the Secured Party may require the Debtor to assemble the
Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party that is reasonably convenient to both parties;
(iii) exercise the Debtor’s rights under any lease agreements regardless of
whether or not the Debtor is in default under such leases; and (iv) exercise or
enforce any or all other rights or remedies available to the Secured Party by
law or agreement against the Collateral, against the Debtor or against any other
person or property. The Secured Party hereby is granted a nonexclusive,
worldwide, and royalty-free license to use or otherwise to exploit all
trademarks, franchises, copyrights, and patents of the Debtor that the Secured
Party deems necessary or appropriate to the disposition of any Collateral. If
notice to the Debtor of any intended disposition of Collateral or any other
intended action is required by law in a particular instance, such notice shall
be deemed commercially reasonable if given (in the manner specified in Section 6
hereof) at least ten (10) calendar days prior to the date of intended
disposition or other action.

 

6.             MISCELLANEOUS. This Agreement does not contemplate a sale of
accounts or chattel paper, and, as provided by law, the Debtor is entitled to
any surplus and shall remain liable for any deficiency. This Agreement can be
waived, modified, amended, terminated, or discharged, and the Security Interest
can be released, only explicitly in a writing signed by the Secured Party. A
waiver signed by the Secured Party shall be effective only in the specific
instance and for the purpose given. Mere delay or failure to act shall not
preclude the exercise or enforcement of any of the Secured Party’s rights or
remedies. All rights and remedies of the Secured Party shall be cumulative and
may be exercised singularly or concurrently, at the Secured Party’s option, and
the exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to the Debtor shall be deemed sufficiently given if given in accordance
with the Credit Agreement, to the Debtor at its address set forth herein. The
Secured Party’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if the Secured Party exercises
reasonable care in physically safe keeping such Collateral or, in the case of
Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person,
and the Secured Party need not otherwise preserve, protect, insure, or care for
any Collateral. The Secured Party shall not be obligated to preserve any rights
that the Debtor may have against any other party, to realize on the Collateral
at all or in any particular manner or order, or to apply any cash proceeds of
the Collateral in any particular order of application. This Agreement shall be
binding upon and inure to the benefit of the Debtor, the Secured Party, and
their respective successors and assigns and shall take effect when signed by the
Debtor and delivered to the Secured Party, and the Debtor waives notice of the
Secured Party’s acceptance hereof. The Secured Party may execute this Agreement
if appropriate for the purpose of filing, but the failure of the Secured Party
to execute this Agreement shall not affect or impair the validity or
effectiveness of this Agreement. Except to the extent otherwise required by law,
this Agreement shall be governed by the laws of the State of Minnesota, and,
unless the context otherwise requires, all terms used herein that are defined in
the Uniform Commercial Code, as in effect in said state shall have the meanings
therein stated and all capitalized terms used herein that are defined in the
Credit Agreement shall have the meanings therein stated. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications that can be given effect, and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery, and
performance of this Agreement and the creation and payment of the Secured
Obligations.

 

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.

SIGNATURE PAGE FOLLOWS.]

 



8

 

 

 

IN WITNESS WHEREOF, the Debtor has executed and delivered to the Secured Party
this Security Agreement as of the day and year first above written.

 

 









  BLACK RIDGE OIL & GAS, INC.       By:     

[Name]
[Title]

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 



9

 

 

EXHIBIT A

 

 

(Certificated Vehicles and Equipment)

 

None

 

(Copyrights, patents and trademarks)

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

 

  

EXHIBIT B

 

 

(Permitted Security Interests)

 

“Permitted Interests” (as defined in, and to the extent provided in, the Credit
Agreement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

 

 

EXHIBIT C

 

FORM OF

CERTIFICATE OF CHIEF FINANCIAL OFFICER

 

 

The undersigned hereby certifies, in his capacity as the Chief Financial Officer
of Black Ridge Oil & Gas, Inc. (the “Borrower), on behalf of the Borrower, as
follows:

 

(i)                 The financial statement(s) attached hereto, or filed with
the United States Securities and Exchange Commission (or any successor thereto)
on _________, 201_, are complete and correct in all material respects and fairly
present the financial condition of the Borrower, as of the date of said
financial statement(s) and the results of its business operations for the period
covered thereby, and have been prepared in accordance with generally accepted
accounting principles, consistently applied.

 

(ii)               The representations and warranties of the Borrower set forth
and contained in the Amended and Restated Secured Revolving Credit Agreement
dated as of September 5, 2012, by and between the Lender and the Borrower, as
the same may be amended from time to time (the “Credit Agreement”) and in the
documents related thereto are true and correct in all material respects as of
the date hereof.

 

(iii)             No Event of Default (as that term is defined in the Credit
Agreement), and no event that with the giving of notice, the passage of time. or
both could constitute an Event of Default, has occurred or is continuing as of
the date hereof.

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender pursuant to Section 14(A)(3) of the Credit Agreement as of the _____
day of ________________, 201_, for the period ending as of the ____ day of
_________________, 201_.

 

 











 

Name: James A. Moe

Title: Chief Financial Officer

         







 

 

1

 



 

EXHIBIT D

 

 

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies, in his capacity as the [Chief Executive
Officer / Chief Financial Officer] of Black Ridge Oil & Gas, Inc. (the
“Borrower), on behalf of the Borrower, as follows:

 

1.I am the [Chief Executive Officer / Chief Financial Officer] of the Borrower.
   

2.Reference is made to that certain Amended and Restated Secured Revolving
Credit Agreement dated as of September 5, 2012, by and between Dougherty Funding
LLC and the Borrower, as the same may be amended from time to time (the “Credit
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement.    

3.I have reviewed the Credit Agreement and have made, or have caused to be made
under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.
   

4.Attached is the Borrowing Base Certificate as of the quarter ended
______________, 201_. The Borrowing Base equals or exceeds the outstanding
amount of Advances as of the quarter ended ___________, 201_.    

5.The Borrower did not have a Balance Sheet Available Cash Shortfall during the
quarter ended __________, 201_.    

6.The Balance Sheet Available Cash of the Borrower as of the quarter ended
___________, 201_ was $___________.    

7.Twelve (12) months’ of regularly scheduled payments of interest on the
outstanding amount of Advances as of the quarter ended ___________, 201_ equals
$___________.    

8.Accordingly, as of the quarter ended ____________, 201_, the Borrower had
Balance Sheet Available Cash that satisfied the requirements of Section 14(J) of
the Credit Agreement.    

9.The calculation attached to this Certificate supports the certifications that
are set forth in Paragraph 5 through 7 of this Certificate.

 



1

 

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender pursuant to Section 14(A)(5) of the Credit Agreement as of the _____
day of ________________, 201_, for the period ending as of the ____ day of
_________________, 201_.

 

 

















 



    Name:   Title:  



 

 

 



2

 

 

EXHIBIT E

 

 

FORM OF

ADVANCE REQUEST

 

The undersigned Black Ridge Oil & Gas, Inc., a Delaware corporation (the
“Borrower”), requests an advance from Dougherty Funding LLC, a Delaware limited
liability company (the “Lender”), pursuant to the terms and conditions set forth
in the Amended and Restated Secured Revolving Credit Agreement dated as of
September 5, 2012, by and between the Lender and the Borrower, as the same may
be amended from time to time (the “Credit Agreement”) and, in support of this
request, certifies the following:

 

(i)                 The amount of the requested Advance is $____________.

 

(ii)               Of the amount that is set forth in Paragraph 1, the amount of
$________ is a request for reimbursement for expenditures that the Borrower
previously has incurred and has paid to the applicable payee or payees. Attached
to this request is proof of each applicable payee’s receipt of the Borrower’s
payment to the payee.

 

(iii)             The date by which the Borrower requests that the Advance be
disbursed is _________, 201_.

 

(iv)             Attached to this request is a copy of each executed
Authorization for Expenditure that the Borrower previously has not provided to
the Lender, which is in full force and effect, with respect to which amounts
requested pursuant to this request will be applied. The following is each
Authorization for Expenditure that the Borrower previously has provided to the
Lender, which remains in full force and effect, with respect to which amounts
requested pursuant to this request will be applied: [List any such
Authorizations for Expenditure]

 

(v)               Attached to this request is a copy of Borrowing Base
Certificate that includes each Joint Interest Billing Statement with respect to
which amounts requested pursuant to this request will be applied. The Borrowing
Base equals or exceeds the outstanding amount of Advances. The Borrower’s
“Working Interest” percentage that is being applied with respect to each such
Joint Interest Billing Statement is consistent with the Authorization for
Expenditure to which such Joint Interest Billing Statement relates.

 

(vi)             [Attached to this request is a description of all other
documents that were provided to the Borrower with respect to each Joint Interest
Billing Statement (other than the back-up, expenditure information) or the well
to which it relates since the last requested Advance with respect to such well.]
OR [Attached to this request are copies of all other documents that were
provided to the Borrower with respect to each Joint Interest Billing Statement
(other than the back-up, expenditure information) or the well to which it
relates since the last requested Advance with respect to such well.]

 

1

 

 

(vii)           The representations and warranties of the Borrower set forth and
contained in the Credit Agreement and in the documents related thereto are true
and correct in all material respects as of the date hereof.

 

(viii)         No Event of Default (as that term is defined in the Credit
Agreement), and no event that with the giving of notice, the passage of time. or
both could constitute an Event of Default, has occurred or is continuing as of
the date hereof.

 

(ix)             All Borrower Property with respect to which the Borrower is
requesting an amount pursuant to this request is Held by Production [, except as
follows].

 

[The following Borrower Property with respect to which the Borrower is
requesting an amount pursuant to this request is not Held by Production: [List
such Borrower Property]. The amount of the requested Advance to be applied with
respect to such Borrower Property is $_______. The expected timeframe for
establishing when the Borrower Property will be Held by Production is
__________, which will be established by __________. The lease that applies with
respect to such Borrower Property will terminate on _______, 201_ if it is not
Held by Production by such date.] [Repeat as to each applicable Borrower
Property.]

 

(x)               The Borrower does not have a Balance Sheet Available Cash
Shortfall as of the date of this request, and will not have a Balance Sheet
Available Cash Shortfall taking into account the amount of Advance requested
pursuant to this request, as evidenced by the calculation attached to this
request.

 

(xi)             [If applicable: Check #______, which was a payment that was
made with funds from a prior Advance, is outstanding. The Borrower confirms that
the check was sent to the payee and that Account #_________, which is the
account on which the check was drawn, contains, and will continue to contain,
adequate funds to cover the outstanding check and all other outstanding checks
drawn on the account.]

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this request for an
Advance as of the _____ day of ________________, 201_.

 













  BLACK RIDGE OIL & GAS, INC.         Name:





  Title:  

 

 



2

 

 

EXHIBIT F

 

 

CONTINGENT LIABILITIES

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

 

 

EXHIBIT G

 

 

FORM OF

CERTIFICATE OF CHIEF FINANCIAL OFFICER

REGARDING

ADJUSTED CASH EBTDA

 

 

The undersigned hereby certifies, in his capacity as the Chief Financial Officer
of Black Ridge Oil & Gas, Inc. (the “Borrower), on behalf of the Borrower, that
the following is the reconciliation of the Borrower’s adjusted earnings before
interest, taxes, depreciation, and amortization, as reported by the Borrower for
the fiscal quarter most recently completed in the Borrower’s filings with the
United States Securities Exchange Commission, to the Borrower’s adjusted
earnings before taxes, depreciation, and amortization, as determined on a cash
basis:

 

    Three Months Ended
[Month / Day], 201_

 

Adjusted EBITDA (as reported to the SEC)

                           ______       Minus:  Financing costs paid  
                         ______ Minus:  Cash interest expense  
                         ______       Plus / Minus:  Decrease (increase) in
assets:     Accounts receivable                            ______ Other current
assets                            ______       Plus / Minus:  Increase
(decrease) in liabilities:     Accounts payable                           
______ Accrued expenses                            ______       Other  
                         ______      

Minus: “Excluded Revenues” (as defined in the Credit Agreement) (provided that
no Revolving

Credit Expiration Date occurred or previously occurred)

______       Adjusted Cash EBTDA                            ______            

Cash Sweep Due to the Lender under Section 14(BB)

of the Credit Agreement:

   

 

Adjusted Cash EBTDA

                           _______     90%

 

Remaining sweep to be applied to principal

                           _______

 



1

 

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender pursuant to Section 14(BB) of the Credit Agreement as of the _____
day of ________________, 201_, for the period ending as of the ____ day of
_________________, 201_.

 

 

 

 















 

Name: James A. Moe

Title: Chief Financial Officer

         







 

 

 

 

 

 

 

 

2

 



